     Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3359 Page 1 of 113




 1 Adam M. Apton (SBN 316506)
   LEVI & KORSINSKY, LLP
 2 445 South Figueroa Street, 31st Floor
   Los Angeles, CA 90071
 3 Tel: (213) 985-7290
   E-mail: aapton@zlk.com
 4

 5 Lead Counsel and Attorneys for Lead Plaintiff Natissisa
   Enterprises Ltd., Plaintiffs Anton Agoshkov,
 6 Braden Van Der Wall, and Steven Romanoff

 7

 8    [Additional Counsel listed on signature block.]
 9

10                        UNITED STATES DISTRICT COURT
11                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12
                                                  Master File No. 3:16-cv-03044-L-MSB
13

14     IN RE ILLUMINA, INC.                       CLASS ACTION
       SECURITIES LITIGATION
15

16

17

18
19              STIPULATION AND AGREEMENT OF SETTLEMENT
20          This Stipulation and Agreement of Settlement (together with its exhibits, the
21    “Settlement” or “Stipulation”) is made and entered into between Anton Agoshkov,
22    individually and as the putative assignee of the claims of Lead Plaintiff Natissisa
23    Enterprises Ltd., and Plaintiffs Braden Van Der Wall and Steven Romanoff
24    (collectively, “Plaintiffs”) on behalf of themselves and each of the Settlement Class
25    Members, on the one hand, and Illumina, Inc. (“Illumina”), Francis A. deSouza, and
26
                                       Master File No. 3:16-cv-03044-L-MSB
27
                  STIPULATION AND AGREEMENT OF SETTLEMENT
28                                   1
     Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3360 Page 2 of 113




 1    Marc A. Stapley (collectively, “Defendants”), on the other hand, by their respective
 2    undersigned counsel and subject to the approval of the United States District Court
 3    for the Southern District of California pursuant to Rule 23 of the Federal Rules of
 4    Civil Procedure.
 5          This Settlement is intended by the Settling Parties to fully, finally, and
 6    forever compromise, resolve, discharge, and settle the Released Claims as against
 7    the Released Parties and result in the complete dismissal of this Consolidated
 8    Action (as those terms are defined below) with prejudice, upon and subject to the
 9    terms and conditions herein.
10                                        WHEREAS:
11          A.     All capitalized terms not otherwise defined in the text hereof shall have
12    the meanings ascribed to them in the Definitions section below.
13          B.     On December 16, 2016, plaintiffs Yi Fan Chen and Frontline Global
14    Trading Pte. Ltd. filed a putative class action entitled Chen v. Illumina Inc., et al.,
15    No. 3:16-cv-3044 (the “Chen Action”) in the United States District Court for the
16    Southern District of California against Defendants. The complaint alleged
17    violations of the Securities Exchange Act of 1934.
18          C.     On January 10, 2017, plaintiff James McLeod filed a second putative
19    class action entitled McLeod v. Illumina Inc., et al., No. 3:17-cv-00053 (the
20    “McLeod Action”) in the United States District Court for the Southern District of
21    California against Defendants. The complaint was substantially similar to the
22    complaint filed by Yi Fan Chen and Frontline Global Trading Pte. Ltd. and also
23    asserted violations under the Securities Exchange Act of 1934.
24          D.     On February 14, 2017, various shareholders of Illumina filed motions
25    to consolidate the Chen Action and the McLeod Action as well as to be appointed
26

27                                     Master File No. 3:16-cv-03044-L-MSB
28                STIPULATION AND AGREEMENT OF SETTLEMENT
                                     2
     Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3361 Page 3 of 113




 1    the lead plaintiff in the proposed consolidated action. Natissisa Enterprises Ltd. was
 2    one of the shareholders seeking to be appointed as lead plaintiff.
 3          E.     On March 30, 2017, the District Court entered an Order Granting
 4    Motion of Natissisa Enterprises Ltd. for Consolidation of the Actions, Appointment
 5    as Lead Plaintiff, and Approval of Selection of Counsel dated March 30, 2017 (ECF
 6    No. 19) (the “Consolidation Order”). The Consolidation Order consolidated the
 7    Chen Action and the McLeod Action under the caption In re Illumina, Inc.
 8    Securities Litigation, No. 3:16-cv-03044-L-MSB (the “Consolidated Action”) and
 9    provided that any subsequently filed action arising out of the same subject matter
10    would be consolidated with and into the Consolidated Action. The Consolidation
11    Order also appointed Natissisa Enterprises Ltd. as Lead Plaintiff and Levi &
12    Korsinsky, LLP, as Lead Counsel pursuant to the Private Securities Litigation
13    Reform Act of 1995, 15 U.S.C. §78u-4 (“PSLRA”). ECF No. 19.
14          F.     On May 30, 2017, Lead Plaintiff filed the Amended Complaint
15    asserting claims against Defendants under Sections 10(b) and 20(a) of the Securities
16    Exchange Act of 1934, on behalf of itself and a putative class of shareholders of
17    Illumina who purchased or otherwise acquired shares of Illumina common stock
18    between July 26, 2016 and October 10, 2016, inclusive. (ECF No. 28.) The
19    Amended Complaint alleged, inter alia, that (i) Illumina’s July 26, 2016 earnings
20    guidance, which projected that the Company would earn revenue of between $625
21    million and $630 million in the third quarter of 2016 and projected approximately
22    12% revenue growth and non-GAAP earnings per diluted share of $3.48 to $3.58
23    for fiscal year 2016, was false or misleading, and (ii) Defendants misrepresented
24    that they had adequate internal controls over financial reporting and could
25    accurately forecast future performance.
26

27                                     Master File No. 3:16-cv-03044-L-MSB
28                STIPULATION AND AGREEMENT OF SETTLEMENT
                                     3
     Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3362 Page 4 of 113




 1          G.    On July 31, 2017, Defendants moved to dismiss the Amended
 2    Complaint. (ECF No. 32.) Lead Plaintiff filed its opposition to the motion to
 3 dismiss on September 29, 2017. (ECF No. 34.) Defendants filed a brief in reply

 4 and further support of the motion to dismiss on November 13, 2017. (ECF No. 35.)

 5          H.    On January 22, 2018, the District Court granted, in part, and denied, in
 6 part, Defendants’ motion to dismiss. (ECF No. 39.)

 7          I.    On March 7, 2018, Defendants filed their Answer (ECF No. 49), which
 8 denied Lead Plaintiff’s allegations that they had made false or misleading
 9 statements or otherwise violated the securities laws; denied any liability to Lead

10 Plaintiff or any member of the putative class; and asserted numerous defenses to the

11 Amended Complaint.

12          J.    On March 14, 2018 and April 20, 2018, the parties met and conferred
13 in accordance with Rule 26(f). On May 4, 2018, the parties submitted their joint

14 report pursuant to Rule 26(f) to Magistrate Judge Karen Crawford.

15          K.    On May 11, 2018, the District Court entered a Scheduling Order (ECF
16 No. 55), which the District Court amended on May 21, 2018 (ECF No. 57). In

17 pertinent part, the Scheduling Order (as amended) held that Lead Plaintiff’s motion

18 for class certification was due on September 14, 2018, the deadline for fact

19 discovery was March 31, 2019, the deadline for expert discovery was September

20 20, 2019, and pre-trial motions were due on November 15, 2019.

21          L.    The parties began discovery promptly after meeting and conferring as
22 required by Rule 26(f). On May 4, 2018, the parties exchanged initial disclosures

23 pursuant to Rule 26(a). On May 25, 2018, Lead Plaintiff served initial requests for

24 production of documents and interrogatories on Defendants. On June 5, 2018,

25 Defendants served initial requests for production of documents on Lead Plaintiff.

26

27                                    Master File No. 3:16-cv-03044-L-MSB
28               STIPULATION AND AGREEMENT OF SETTLEMENT
                                    4
     Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3363 Page 5 of 113




 1    Additional requests for production of documents were served by the parties over
 2    the course of the following months.
 3          M.    Lead Plaintiff focused its discovery efforts on, among other things,
 4 Defendants’ processes for forecasting revenue, various factors that caused estimates

 5 to vary from actual results, measures implemented by Defendants to improve

 6 forecasting processes, specific orders during the relevant period that failed to

 7 materialize into sales, the effect of Defendants’ public statements on the market for

 8 Illumina’s securities, and the damages caused by Defendants’ alleged fraud.
 9 Defendants sought discovery concerning various issues bearing on Lead Plaintiff’s

10 typicality and adequacy for purposes of class certification under Rule 23, including

11 assignments of claims by and between Lead Plaintiff, its beneficial owner, and

12 Anton Agoshkov.

13          N.    On September 12, 2018, Lead Plaintiff moved for leave to amend the
14 Amended Complaint in order to include Anton Agoshkov as an additional named

15 plaintiff. The motion represented that Lead Plaintiff had decided to voluntarily

16 dissolve its operations and therefore had assigned its claims to its beneficial owner,

17 Oleksandr Agoshkov, who thereafter assigned the claims to Anton Agoshkov.

18 Plaintiff accordingly sought leave to join Anton Agoshkov as a named plaintiff in

19 the case (ECF No. 62).      By order dated January 4, 2019 (ECF No. 85), the Court
20 denied the motion without prejudice.

21          O.    On September 14, 2018, Lead Plaintiff and Anton Agoshkov moved
22 for class certification pursuant to Rule 23. In support of the motion, Lead Plaintiff

23 submitted a declaration from Anton Agoshkov attesting to his ability to serve as

24 class representative as well as an expert declaration from Michael Hartzmark,

25 Ph.D., analyzing the efficiency of the market for Illumina’s securities. (ECF No.

26

27                                     Master File No. 3:16-cv-03044-L-MSB
28                STIPULATION AND AGREEMENT OF SETTLEMENT
                                     5
     Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3364 Page 6 of 113




 1    63.) Defendants opposed the motion, which remains pending as of the date of this
 2 Stipulation.

 3          P.     On October 4, 2018, Plaintiffs Braden Van Der Wall and Steven
 4 Romanoff, with the assistance of Lead Counsel, filed an additional action in this

 5 Court entitled Van Der Wall et ano. v. Illumina Inc., et al., No. 3:18-cv-02307 (the

 6 “Van Der Wall Action”). The Van Der Wall Action arises out of the same subject

 7 matter as the Consolidated Action and is therefore subject to consolidation with the

 8 Consolidated Action under the terms of the Consolidation Order.
 9          Q.     On December 14, 2018, the parties submitted a joint request to the
10 Court to extend various case management deadlines, including the deadline to

11 complete fact discovery, in order to provide the parties more time to complete

12    document discovery and depositions as well as participate in a private mediation.
13    (ECF No. 83.) The Court granted the parties’ joint request. (ECF No. 84.)
14          R.     Thereafter, the parties continued discovery.      In total, the parties
15    exchanged over 200,000 pages of party and non-party document discovery and
16    conducted a deposition of Illumina pursuant to Rule 30(b)(6) as well as a deposition
17    of Lead Plaintiff pursuant to Rule 30(b)(6), a deposition of Lead Plaintiff’s expert,
18    and a deposition of a former employee of Illumina. Lead Plaintiff took discovery of
19    third parties, serving a number of non-party subpoenas and filing a motion to
20    compel against one of the subpoena recipients in federal court.
21          S.     On April 18, 2019, the parties conducted a private mediation before
22    David A. Geronemus of JAMS. The parties submitted extensive briefing to the
23 mediator before the mediation, including opening briefs and reply briefs and

24 exhibits including documents produced in discovery. The parties also prepared and

25 made presentations at the mediation. After a full day of negotiation, the parties

26    agreed, in principle, to a settlement, subject to the negotiation of a mutually
27                                     Master File No. 3:16-cv-03044-L-MSB
28                STIPULATION AND AGREEMENT OF SETTLEMENT
                                     6
     Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3365 Page 7 of 113




 1    acceptable long form Stipulation of Settlement. This Stipulation confirms the
 2    agreement between the parties and sets forth the terms of the proposed Settlement.
 3                                     DEFINITIONS
 4          As used in this Settlement the following terms shall have the meaning
 5    specified below:
 6                  a.   “Amended Complaint” means the Amended Complaint for
 7          Violation of the Securities Laws filed in this Consolidated Action on May 30,
 8          2017 (ECF No. 28).
 9                  b.   “Authorized Claimant” means a Settlement Class Member who
10          submits a timely and valid Proof of Claim Form to the Claims Administrator
11          that satisfies all the requirements set forth on the Proof of Claim From in
12          accordance with the requirements established by the Court, and who, subject
13          to Court approval, will receive a payment from the Net Settlement Fund.
14                  c.   “Claim” means a completed and signed Proof of Claim Form
15          submitted by or on behalf of a Settlement Class Member to the Claims
16          Administrator in accordance with the instructions on the Proof of Claim
17          Form.
18                  d.   “Claimant” means a person or entity that submits a Claim.
19                  e.   “Claims Administrator” means the firm retained by Lead
20          Plaintiff, subject to approval of the Court, to provide all notices approved by
21          the Court to potential Settlement Class Members and to administer Claims.
22          Lead Plaintiff has selected JND Legal Administration as the Claims
23          Administrator.
24                  f.   “Class Distribution Order” means an order entered by the Court
25          authorizing and directing that the Net Settlement Fund be distributed, in
26          whole or in part, to Authorized Claimants.
27                                     Master File No. 3:16-cv-03044-L-MSB
28                STIPULATION AND AGREEMENT OF SETTLEMENT
                                     7
     Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3366 Page 8 of 113




 1                g.     “Class Period” means the period from July 26, 2016, through
 2          October 10, 2016, inclusive.
 3                h.     “Class Representatives” means Anton Agoshkov, as putative
 4          assignee of the claims of Lead Plaintiff, Braden Van Der Wall, and Steven
 5          Romanoff.
 6                i.     “Complaint” means the Complaint filed in this Consolidated
 7          Action on December 16, 2016 by plaintiffs Yi Fan Chen and Frontline Global
 8          Trading Pte. Ltd. (ECF No. 1).
 9                j.     “Complaints” means the Complaint, the Amended Complaint,
10          and the complaints filed by plaintiffs James McLeod, Braden Van Der Wall,
11          and Steven Romanoff.
12                k.     “Consolidated Action” means the consolidated action pending
13          in this Court under the caption In re Illumina, Inc. Securities Litigation, Case
14          No. 3:16-cv-03044-L-MSB (S.D. Cal.) which includes the Chen Action, the
15          McLeod Action, and the Van Der Wall Action.
16                l.     “Court” means the United States District Court for the Southern
17          District of California.
18                m.     “Defendants” means Illumina, Francis A. deSouza, and Marc A.
19          Stapley.
20                n.     “Defendants’ Counsel” means the law firm of Covington &
21          Burling LLP.
22                o.     “Effective Date” means the first date by which all of the
23          following shall have occurred: (1) the Court has entered the Preliminary
24          Approval Order, substantially in the form annexed hereto as Exhibit A; (2)
25          the Settlement Amount has been paid into the Escrow Account; (3) the Court
26          has approved all the material terms set forth in this Stipulation and the
27                                     Master File No. 3:16-cv-03044-L-MSB
28                STIPULATION AND AGREEMENT OF SETTLEMENT
                                     8
     Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3367 Page 9 of 113




 1          proposed settlement embodied herein, following the provision of Settlement
 2          Notices to the Settlement Class and a Settlement Hearing, as prescribed by
 3          Rule 23 of the Federal Rules of Civil Procedure; (4) the time to exercise the
 4          termination rights provided in this Settlement has expired or the termination
 5          rights have been waived; and (5) the Court has entered the Judgment,
 6          substantially in the form annexed hereto as Exhibit B, which has become
 7          Final.
 8                   p.   “Escrow Account” means one or more accounts located at the
 9          Escrow Agent that are maintained to hold the Settlement Fund, which
10          accounts shall be created, controlled, and maintained exclusively by Lead
11          Counsel, acting as agent for Plaintiffs and the Settlement Class, and shall be
12          deemed to be in the custody of the Court and remain subject to the jurisdiction
13          of the Court until such time as the Settlement Fund is distributed or returned
14          pursuant to the terms of this Settlement and/or further order of the Court.
15                   q.   “Escrow Agent” means Signature Bank, which shall be
16          responsible for overseeing, investing, safeguarding, and distributing the
17          Settlement Fund held in the Escrow Account, pursuant to the terms of this
18          Settlement and any orders entered by the Court, and acting as agent for Lead
19          Plaintiff and the Settlement Class.
20                   r.   “FDIC” means the Federal Deposit Insurance Corporation.
21                   s.   “Fee and Expense Order” means an award granting Lead
22          Counsel’s attorneys’ fees and Litigation Expenses.
23                   t.   “Final” when referring to an order or judgment means: (l) that
24          the time for appeal or appellate review of the order or judgment has expired,
25          and no appeal has been taken; or (2) if there has been an appeal, (a) that the
26          appeal has been decided by all appellate courts without causing a material
27                                        Master File No. 3:16-cv-03044-L-MSB
28                   STIPULATION AND AGREEMENT OF SETTLEMENT
                                        9
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3368 Page 10 of 113




 1       change in the order or judgment; or (b) that the order or judgment has been
 2       upheld on appeal and is no longer subject to appellate review by further
 3       appeal or writ of certiorari.
 4             u.     “Illumina” means Illumina, Inc.
 5             v.     “Illumina Common Stock” means the common stock of
 6       Illumina, including (without limitation) all common stock of Illumina traded
 7       on the NASDAQ Stock Market under the ticker symbol ILMN.
 8             w.     “Judgment” means the proposed order and final judgment,
 9       substantially in the form attached hereto as Exhibit B, to be entered by the
10       Court pursuant to Rule 54(b) of the Federal Rules of Civil Procedure
11       approving the Stipulation and the proposed settlement embodied herein.
12             x.     “Lead Counsel” means Levi & Korsinsky, LLP.
13             y.     “Lead Plaintiff” means Natissisa, individually and on behalf of
14       the Settlement Class.
15             z.     “Litigation Expenses” means the reasonable costs and expenses
16       incurred by Lead Counsel in connection with commencing and prosecuting
17       the Consolidated Action, for which Lead Counsel intends to apply to the Court
18       for reimbursement from the Settlement Fund. Litigation Expenses may also
19       include reimbursement of the reasonable costs and expenses (including lost
20       wages) of Plaintiffs in accordance with 15 U.S.C. § 78u-4(a)(4).
21             aa.    “Natissisa” means Natissisa Enterprises Ltd., individually and
22       on behalf of the Settlement Class.
23             bb.     “Net Settlement Fund” means the Settlement Fund less: (1) any
24       Taxes; (2) any Notice and Administration Costs; and (3) any attorneys’ fees
25       and Litigation Expenses awarded by the Court.
26

27                                   Master File No. 3:16-cv-03044-L-MSB
28             STIPULATION AND AGREEMENT OF SETTLEMENT
                                  10
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3369 Page 11 of 113




 1             cc.    “Notice” means the Notice of Pendency of Class Action and
 2       Proposed Settlement, substantially in the form attached hereto as Exhibit A-
 3       1, which is to be sent to members of the Settlement Class.
 4             dd.    “Notice and Administration Costs” means (1) the costs, fees,
 5       and expenses that are reasonably incurred by the Claims Administrator, as
 6       described herein and in the Preliminary Approval Order, in connection with
 7       (i) providing Notice to the Settlement Class and (ii) administering the claims
 8       process; (2) any Tax Expenses incurred by the Claims Administrator; and (3)
 9       the costs, fees, and expenses that are reasonably incurred by the Escrow
10       Agent.
11             ee.    “Opt-Out Threshold” means the threshold set forth in the
12       Supplemental Agreement that, if exceeded, provides Defendants with a right
13       to terminate the Settlement.
14             ff.    “Plaintiffs” means Natissisa, Anton Agoshkov as the putative
15       assignee of the claims of Lead Plaintiff, Braden Van Der Wall, and Steven
16       Romanoff, individually and on behalf of the Settlement Class.
17             gg.    “Plaintiff Released Parties” means Plaintiffs, in their capacity as
18       current or former shareholders of Illumina, Lead Counsel, and all attorneys,
19       consultants, and experts employed by or on behalf of Lead Counsel.
20             hh.    “Plan of Allocation” means the proposed plan of allocation of
21       the Net Settlement Fund prepared by Lead Counsel, in conjunction with Lead
22       Plaintiff’s damages consultant, as set forth in the Notice or any other plan for
23       the allocation of the Net Settlement Fund among Authorized Claimants
24       proposed by Lead Counsel and approved by the Court.
25             ii.    “Preliminary Approval Order” means the order, substantially in
26       the form attached hereto as Exhibit A, to be entered by the Court
27                                   Master File No. 3:16-cv-03044-L-MSB
28             STIPULATION AND AGREEMENT OF SETTLEMENT
                                  11
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3370 Page 12 of 113




 1       preliminarily approving the Settlement and the proposed settlement
 2       embodied therein.
 3             jj.    “Proof of Claim Form” means the form, substantially in the form
 4       attached hereto as Exhibit A-2, that a Settlement Class Member must
 5       complete should that Settlement Class Member seek to share in a distribution
 6       of the Net Settlement Fund, subject to entry of a Plan of Allocation and a
 7       Class Distribution Order that have both become Final.
 8             kk.    “Released Claims” means any and all claims, debts, demands,
 9       rights, causes of action, or liabilities whatsoever (including, but not limited
10       to, any claims for damages, interest, attorneys’ fees, expert or consulting fees,
11       and any other costs, penalties, expenses or liability whatsoever, whenever or
12       wherever incurred), whether based on federal, state, local, foreign, statutory,
13       or common law or any other law, rule, or regulation, whether fixed or
14       contingent, accrued or unaccrued, liquidated or unliquidated, at law or in
15       equity, matured or unmatured, whether class, individual, or otherwise in
16       nature, whether personal or subrogated, whether suspected or unsuspected,
17       including both known claims and Unknown Claims: (1) that have been or
18       could have been asserted in any of the Complaints filed in this Consolidated
19       Action, or (2) that, directly or indirectly, arise out of or are related to (i) any
20       of the factual allegations in the Complaints, (ii) any misrepresentation or
21       omission or alleged misrepresentation or omission by any Released Party
22       before or during the Class Period related to or in connection with Illumina,
23       or any of its subsidiaries, or the purchase or sale of Illumina Common Stock
24       or (iii) any loss sustained or allegedly sustained as a result of the purchase,
25       sale, or holding Illumina Common Stock during the Class Period.
26

27                                   Master File No. 3:16-cv-03044-L-MSB
28             STIPULATION AND AGREEMENT OF SETTLEMENT
                                  12
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3371 Page 13 of 113




 1       Notwithstanding the foregoing, “Released Claims” does not include any
 2       claims to enforce the Settlement or any of its terms.
 3             ll.    “Released Claim” means any one of the Released Claims.
 4             mm. “Released Parties” means Defendants; each of their respective
 5       current and former officers, directors, employees, agents, servants,
 6       representatives, parents, subsidiaries, affiliates, trusts, controlled persons and
 7       entities, controlling persons and entities, successors, predecessors, assigns,
 8       assignees, attorneys, accountants, advisors, insurers, family members and
 9       partners; and each of their respective heirs, executors, administrators, legal
10       representatives, successors and assigns.
11             nn.    “Settlement Class” means all persons or entities who purchased
12       or otherwise acquired a legal or beneficial ownership interest in Illumina’s
13       common stock between July 26, 2016 through October 10, 2016, inclusive.
14       Excluded from the Settlement Class are (i) any putative Settlement Class
15       Members who exclude themselves by filing a timely and valid request for
16       exclusion in accordance with the requirements set forth in the Notice; (ii)
17       Defendants and their family members; (iii) any entity in which Defendants
18       have or had a controlling interest; (iv) the officers and directors of Illumina
19       during the Class Period; and (iv) the legal representatives, agents, executors,
20       successors, or assigns of any of the foregoing excluded persons or entities, in
21       their capacities as such.
22             oo.    “Settlement Class Member” means any person or entity that is a
23       member of the Settlement Class.
24             pp.    “Settled Defendants’ Claims” means any and all claims, rights
25       or causes of action or liabilities whatsoever, whether based on federal, state,
26       local, statutory, or common law, or any other law, rule, or regulation, whether
27                                   Master File No. 3:16-cv-03044-L-MSB
28             STIPULATION AND AGREEMENT OF SETTLEMENT
                                  13
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3372 Page 14 of 113




 1       fixed or contingent, accrued or unaccrued, liquidated or unliquidated, at law
 2       or in equity, matured or unmatured, including both known claims and
 3       Unknown Claims, that arise out of or relate in any way to the institution,
 4       prosecution, or settlement of the claims against Defendants in this
 5       Consolidated Action. Notwithstanding the foregoing, “Settled Defendants’
 6       Claims” does not include claims to enforce the Settlement or any of its terms.
 7             qq.    “Settlement” means this Stipulation and Agreement of
 8       Settlement and its exhibits.
 9             rr.    “Settlement Amount” means Thirteen Million Eight Hundred
10       Fifty Thousand Dollars ($13,850,000.00).
11             ss.    “Settlement Fund” means the Settlement Amount plus any and
12       all income and gains earned thereon, less any losses incurred thereon, after it
13       is deposited into the Escrow Account.
14             tt.    “Settlement Hearing” means a hearing on final approval of the
15       proposed Settlement scheduled in accordance with the Preliminary Approval
16       Order.
17             uu.    “Settlement Notices” means the Notice and Summary Notice.
18             vv.    “Settling Parties” means Plaintiffs, on behalf of themselves and
19       the Settlement Class, and Defendants.
20             ww. “Summary Notice” means the Summary Notice of Pendency of
21       Class Action and Proposed Settlement, substantially in the form attached
22       hereto as Exhibit A-3, to be published as set forth in the Preliminary Approval
23       Order.
24             xx.    “Supplemental Agreement” means the agreement entered into
25       on June 11, 2019 between Lead Counsel and Defendants’ Counsel, on behalf
26

27                                   Master File No. 3:16-cv-03044-L-MSB
28             STIPULATION AND AGREEMENT OF SETTLEMENT
                                  14
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3373 Page 15 of 113




 1       of the parties to the Consolidated Action, which is incorporated by reference
 2       into this Settlement.
 3             yy.    “Taxes” means any and all taxes, duties and similar charges
 4       (including any estimated taxes, withholdings, interest or penalties and
 5       interest thereon) arising in any jurisdiction with respect to the income or gains
 6       earned by or in respect of the Settlement Fund, including, without limitation,
 7       any taxes or tax detriments that may be imposed upon the Released Parties
 8       and/or each of their respective counsel with respect to (1) any income and
 9       gains earned by the Settlement Fund for any period during which the
10       Settlement Fund may be finally determined to not qualify as a Qualified
11       Settlement Fund (within the meaning contemplated in ¶19 herein) for federal,
12       state or local income tax purposes or (2) any distribution of any portion of
13       the Settlement Fund to Authorized Claimants and other persons entitled
14       hereto pursuant to the Settlement, excluding any portion of the Settlement
15       Fund returned to Defendants as a result of the termination of this Settlement
16       pursuant to ¶¶48-50.
17             zz.    “Tax Expenses” means any expenses and costs reasonably
18       incurred by the Claims Administrator in connection with determining the
19       amount of, and paying, any Taxes (including, without limitation, reasonable
20       expenses of tax attorneys and/or accountants and/or other advisors and
21       reasonable expenses relating to the filing of or failure to file all necessary or
22       advisable tax returns).
23             aaa. “Unknown Claims” means any and all Released Claims that any
24       Plaintiff or Settlement Class Member does not know or suspect to exist in
25       his, her or its favor, and any of the Settled Defendants’ Claims that any
26       Defendant does not know or suspect to exist in his, her or its favor, which if
27                                   Master File No. 3:16-cv-03044-L-MSB
28             STIPULATION AND AGREEMENT OF SETTLEMENT
                                  15
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3374 Page 16 of 113




 1         known by him, her or it might have affected his, her or its decision(s) with
 2         respect to the Settlement. With respect to any and all Released Claims and
 3         Settled Defendants’ Claims, Plaintiffs and Defendants stipulate and agree
 4         that upon the Effective Date, Plaintiffs and Defendants shall each, for
 5         themselves and all persons claiming by, through, or on behalf of them,
 6         expressly waive, and each Settlement Class Member shall be deemed to have
 7         waived, and by operation of the Judgment shall have expressly waived, any
 8         and all provisions, rights and benefits conferred by any law of any state or
 9         territory of the United States, or principle of common law, that is similar,
10         comparable, or equivalent to Cal. Civ. Code §1542, which provides:
11
                 A general release does not extend to claims that the
12               creditor or releasing party does not know or suspect to
                 exist in his or her favor at the time of executing the release
13               and that, if known by him or her, would have materially
                 affected his or her settlement with the debtor or released
14               party.
15
           Plaintiffs and Defendants acknowledge, and all Settlement Class Members
16
           and any successors, assigns, and persons claiming through or on behalf of
17
           any of the foregoing, shall, by operation of law, be deemed to have
18
           acknowledged, that the inclusion of “Unknown Claims” in the definition of
19
           Released Claims and Settled Defendants’ Claims were separately bargained
20
           for and constitute material elements of this Settlement.
21
                         NO ADMISSION OF WRONGDOING
22
           1.    Defendants deny any and all allegations of wrongdoing and submit that
23
     they have at all relevant times acted in compliance with their legal obligations,
24
     including any such obligations under the federal securities laws. Defendants are
25

26

27                                     Master File No. 3:16-cv-03044-L-MSB
28               STIPULATION AND AGREEMENT OF SETTLEMENT
                                    16
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3375 Page 17 of 113




 1   entering into this Settlement, without any admission of liability whatsoever, in order
 2   to avoid the expense, distraction, and uncertainty of further litigation.
 3         2.     Whether or not the Settlement, as embodied in this Stipulation, is
 4 approved by the Court, and whether or not this Settlement is consummated, the fact

 5 and terms of this Settlement, and all negotiations, discussions, drafts, and

 6   proceedings relating to this Settlement, and any act performed or document signed
 7 in connection the Settlement:

 8                a.     shall not be offered or received against the Released Parties,
 9         Plaintiffs or the other Settlement Class Members as evidence of, or be
10         deemed to be evidence of, any presumption, concession or admission by any
11         of the Released Parties or by Plaintiffs or the other Settlement Class Members
12         with respect to the truth of any fact alleged by Plaintiffs or the validity, or
13         lack thereof, of any claim that has been or could have been asserted in the
14         Consolidated Action or in any litigation, or the deficiency of any defense that
15         has been or could have been asserted in the Consolidated Action or in any
16         litigation, or of any liability, negligence, fault or wrongdoing of the Released
17         Parties;
18                b.     shall not be offered or received against the Released Parties as
19         evidence of a presumption, concession or admission of any wrongdoing,
20         including (without limitation) any misrepresentation, omission, or violation
21         of the securities laws alleged in any of the Complaints;
22                c.     shall not be offered or received against the Released Parties,
23         Plaintiffs or the other Settlement Class Members as evidence of a
24         presumption, concession or admission with respect to any liability,
25         negligence, fault or wrongdoing, or in any way referred to for any other
26         reason as against any of the foregoing parties, in any arbitration proceeding
27                                     Master File No. 3:16-cv-03044-L-MSB
28               STIPULATION AND AGREEMENT OF SETTLEMENT
                                    17
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3376 Page 18 of 113




 1         or other civil, criminal or administrative action or proceeding; provided,
 2         however, that the Released Parties and the Plaintiff Released Parties may
 3         refer to this Settlement to enforce its terms, including (without limitation)
 4         any release from liability granted hereunder;
 5               d.     shall not be construed against the Released Parties, Defendants’
 6         Counsel, Lead Counsel or Plaintiffs or the other Settlement Class Members
 7         as an admission or concession that the consideration to be paid hereunder
 8         represents the amount which could be or would have been recovered after
 9         trial; and shall not be construed as or received in evidence as an admission,
10         concession or presumption against Plaintiffs or the other Settlement Class
11         Members or any of them that any of their claims are without merit or that
12         damages recoverable in the Consolidated Action would not have exceeded
13         the Settlement Amount.
14                         SETTLEMENT CONSIDERATION
15         3.    Illumina shall cause Defendants’ insurers to pay the Settlement
16 Amount into the Escrow Account within twenty (20) business days after the first

17 date on which both (a) the Preliminary Approval Order has been entered by the

18 Court, and (b) Lead Counsel has provided Defendants’ Counsel with full and

19 complete account information necessary for such payment (including wiring

20 instructions) and a tax identification number for the Settlement Fund. If the

21 Settlement Amount is not deposited into the Escrow Account by such date,

22 Plaintiffs reserve the right to either (i) move to enforce the terms of this Settlement,

23 including seeking interest on any unpaid amount or (ii) terminate the Settlement.

24         4.    The Settlement Amount as set forth above in ¶ rr is inclusive of all
25 Lead Counsel’s attorneys’ fees and Litigation Expenses that may be awarded by the

26 Court, and all Notice and Administration Costs and Taxes, and is the total, full and

27                                     Master File No. 3:16-cv-03044-L-MSB
28               STIPULATION AND AGREEMENT OF SETTLEMENT
                                    18
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3377 Page 19 of 113




 1   final amount of all payments to be paid by, or on behalf of, Defendants for the
 2   benefit of themselves and the Released Parties, to Plaintiffs, Settlement Class
 3   Members, Lead Counsel, or any other person or entity acting or purporting to act
 4   for the benefit of the Settlement Class in this Consolidated Action, in connection
 5   with the Stipulation and the proposed Settlement embodied herein.
 6         5.     Immediately upon deposit of the Settlement Amount into the Escrow
 7   Account, Defendants and the Released Parties shall have no responsibility for the
 8   Settlement Fund, including for any loss of principal.
 9                                       RELEASES
10         6.     The obligations incurred pursuant to this Settlement shall be in full and
11   final disposition of the Consolidated Action as against Defendants, and shall fully
12   and finally release any and all Released Claims as against all Released Parties and
13   shall also release all of the Settled Defendants’ Claims against the Plaintiff Released
14   Parties. The Judgment shall, among other things, provide for the dismissal with
15   prejudice of the Consolidated Action against Defendants, without costs to any party,
16   except for the payments expressly provided for herein.
17         7.     Pursuant to the Judgment, upon the Effective Date, Plaintiffs and each
18   Settlement Class Member, on behalf of themselves, and their respective past and
19   present directors, officers, employees, agents, trustees, fiduciaries, guardians,
20   servants, consultants, underwriters, attorneys, advisors, representatives, estate
21   trustees, heirs, executors, administrators, predecessors, successors and assigns, and
22   any other person claiming by, through or on behalf of them, shall be deemed by
23   operation of law to (a) have released, waived, discharged and dismissed each and
24   every of the Released Claims against the Released Parties; (b) forever be enjoined
25   from commencing, instituting or prosecuting any or all of the Released Claims
26   against any of the Released Parties; and (c) forever be enjoined from instituting,
27                                     Master File No. 3:16-cv-03044-L-MSB
28               STIPULATION AND AGREEMENT OF SETTLEMENT
                                    19
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3378 Page 20 of 113




 1   continuing, maintaining or asserting, either directly or indirectly, whether in the
 2   United States or elsewhere, on their own behalf or on behalf of any class or any
 3   other person, any action, suit, cause of action, claim, or demand against any person
 4   or entity who may claim any form of contribution or indemnity from any of the
 5   Defendant Released Parties in respect of any Released Claim. For the avoidance of
 6   doubt, the parties acknowledge and agree that the releases granted herein are
 7   intended to release all claims that have been or could have been asserted by
 8   Natissisa in the Consolidated Action, irrespective of the validity of any putative
 9   assignment of such claims.
10         8.     Pursuant to the Judgment, upon the Effective Date, Defendants, on
11   behalf of themselves, and their respective past and present directors, officers,
12   employees, agents, trustees, fiduciaries, guardians, servants, consultants,
13   underwriters, attorneys, advisors, representatives, estate trustees, heirs, executors,
14   administrators, predecessors, successors and assigns, and any other person claiming
15   by, through or on behalf of them, shall be deemed by operation of law to (a) have
16   released, waived, discharged, and dismissed each and every of the Settled
17   Defendants’ Claims against the Plaintiff Released Parties; (b) forever be enjoined
18   from commencing, instituting, or prosecuting any or all of the Settled Defendants’
19   Claims against the Plaintiff Released Parties; and (c) forever be enjoined from
20   instituting, continuing, maintaining or asserting, either directly or indirectly,
21   whether in the United States or elsewhere, on their own behalf or on behalf of any
22   class or any other person, any action, suit, cause of action, claim, or demand against
23   any person or entity who may claim any form of contribution or indemnity from the
24   Plaintiff Released Parties in respect of any Settled Defendants’ Claim.
25

26

27                                     Master File No. 3:16-cv-03044-L-MSB
28               STIPULATION AND AGREEMENT OF SETTLEMENT
                                    20
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3379 Page 21 of 113




 1                              CLASS CERTIFICATION
 2         9.     Solely for purposes of the Settlement, the Settling Parties stipulate and
 3 agree to: (a) certification of the Consolidated Action as a class action on behalf of

 4 the Settlement Class pursuant to Rules 23(a) and 23(b)(3) of the Federal Rules of

 5 Civil Procedure, (b) the appointment of Plaintiffs as Class Representatives, and (c)

 6 the appointment of Lead Counsel as class counsel pursuant to Rule 23(g) of the

 7 Federal Rules of Civil Procedure. If the proposed Settlement is not approved by the

 8 Court, is terminated, or is not consummated for any other reason, Defendants shall
 9 have the right to oppose certification of the Settlement Class, or any other class; to

10 oppose certification or appointment of Plaintiffs as Class Representatives; and to

11 oppose the appointment of Lead Counsel as class counsel in the Consolidated

12 Action. In such event, (a) nothing in this Stipulation or in the Preliminary Approval

13 order shall in any way prejudice any argument Defendants make in opposition to

14 the certification of any class, the appointment of any class representative, or the

15 appointment of class counsel, and (b) Plaintiffs shall not cite the Stipulation or the

16 Preliminary Approval Order in support of any motion for class certification or the

17 appointment of class representatives or class counsel.

18         CLASS ACTION FAIRNESS ACT OF 2005 (“CAFA”) NOTICE
19         10.    Defendants shall serve any notice of the Settlement required pursuant
20   to CAFA, 28 U.S.C. §1715(b), (the “CAFA Notice”) within the time period set forth
21   in said statute and shall, within three (3) business days after service of such CAFA
22   Notice, certify to Lead Counsel that such service has been made. The Settling
23   Parties agree that they will request, pursuant to 28 U.S.C. §1715(d), that the
24   Settlement Hearing be scheduled for no earlier than ninety (90) days following the
25   deadline for Defendants to serve the CAFA Notice as stated in this paragraph. The
26   parties agree that any delay by Defendants in timely serving the CAFA Notice will
27                                     Master File No. 3:16-cv-03044-L-MSB
28               STIPULATION AND AGREEMENT OF SETTLEMENT
                                    21
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3380 Page 22 of 113




 1   not provide grounds for delay of the Settlement Hearing or entry of the Judgment.
 2   Defendants shall be responsible for all costs and expenses related to the creation
 3   and service of the CAFA Notice.
 4          USE AND TAX TREATMENT OF THE SETTLEMENT FUND
 5         11.    The Settlement Fund shall be held and invested in the Escrow Account
 6   as provided in ¶12 hereof. Upon the Effective Date, any interest earned on the
 7   Settlement Fund shall be for the benefit of the Settlement Class. If the Effective
 8   Date does not occur and the Settlement is terminated, the Settlement Fund,
 9   including any accrued interest, shall be returned to Defendants pursuant to the terms
10   of ¶50 hereof.
11         12.    Up to $200,000 of the Settlement Fund may be held in an interest-
12 bearing bank account insured by the FDIC. The Escrow Agent shall invest the

13 remaining portion of the Settlement Fund in United States Agency or Treasury

14 Securities having maturities of 180 days or less, money market mutual funds

15 comprised of investments secured by the full faith and credit of the United States

16 government, or an interest-bearing account insured by the FDIC, and shall collect

17 and reinvest all interest accrued thereon. The Released Parties shall have no

18 responsibility for, interest in, or liability with respect to the investment decisions of

19 the Escrow Agent. The Settlement Fund, and any party with an interest in the

20   Settlement Fund (including the Settlement Class), shall bear all risk of loss related
21   to the investment of the Settlement Amount pursuant to the terms set forth in this
22   paragraph.
23         13.    The Escrow Agent shall not disburse the Settlement Fund from the
24   Escrow Account except as provided in this Settlement. All Settlement Funds held
25   in the Escrow Account shall be deemed to be in the custody of the Court and shall
26   remain subject to the jurisdiction of the Court until such time as the Settlement
27                                      Master File No. 3:16-cv-03044-L-MSB
28                STIPULATION AND AGREEMENT OF SETTLEMENT
                                     22
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3381 Page 23 of 113




 1   Funds are either distributed or returned to Defendants or their designated insurers
 2 pursuant to the terms and conditions of this Settlement.

 3         14.    Subject to the terms and conditions of this Settlement, the Settlement
 4 Fund shall be distributed to pay: (i) Taxes; (ii) Notice and Administration Costs;

 5 and (iii) any attorneys’ fees and Litigation Expenses awarded by the Court. The

 6 balance remaining in the Settlement Fund (the Net Settlement Fund) after payment

 7 of items (i)-(iii), shall be distributed to Authorized Claimants as provided herein.

 8         15.    Prior to the Effective Date, the Escrow Agent, without further approval
 9   of Defendants or the Court, may pay from the Settlement Fund up to $200,000 in
10   Notice and Administration Costs actually and reasonably incurred. Prior to the
11   Effective Date, payment by the Escrow Agent of any Notice and Administration
12   Costs exceeding $200,000 shall require notice to, and agreement from, Defendants,
13   through Defendants’ Counsel. Subsequent to the Effective Date, without further
14   approval by Defendants, any Released Parties or the Court, the Escrow Agent may
15   pay from the Settlement Fund all reasonable and necessary Notice and
16   Administration Costs in excess of any amount paid prior to the Effective Date.
17   Defendants, Defendants’ Counsel, and the Released Parties shall not have any
18   responsibility for, nor any liability with respect to, any Notice and Administration
19   Costs incurred or paid, and shall have no responsibility for, and no liability with
20   respect to, any acts or omissions of the Claims Administrator, Lead Counsel, the
21   Escrow Agent, or their respective agents, with regard to any Notice and
22   Administration Costs.
23         16.    All Taxes shall be considered to be a cost of administration of the
24   proposed Settlement embodied in this Stipulation and shall be timely paid out of the
25   Settlement Fund. The Claims Administrator shall be solely responsible for causing
26   payment to be made from the Settlement Fund of any Taxes owed with respect to
27                                     Master File No. 3:16-cv-03044-L-MSB
28               STIPULATION AND AGREEMENT OF SETTLEMENT
                                    23
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3382 Page 24 of 113




 1   the Settlement Fund, and the Escrow Agent is authorized to permit the Claims
 2   Administrator to withdraw from the Settlement Fund, without prior order of the
 3   Court or approval of Defendants, such amounts as are necessary to pay Taxes.
 4         17.   After (i) the Effective Date occurs and (ii) entry by the Court of a Class
 5   Distribution Order that has become Final, the Claims Administrator shall, subject
 6   to the supervision of Lead Counsel, distribute the Net Settlement Fund to
 7   Authorized Claimants in accordance with the terms of such Final Class Distribution
 8   Order; provided, however, that any amounts in the Escrow Account necessary for
 9   payment of Taxes, attorneys’ fees and Litigation Expenses awarded by the Court,
10   and/or Notice and Administration Costs shall remain in the Escrow Account for
11   such purpose. The Escrow Agent is authorized to permit the Claims Administrator
12   to make the foregoing distributions.
13         18.   If all conditions of the Settlement are satisfied and the Effective Date
14 has occurred, no portion of the Settlement Fund will be returned to Illumina,

15 irrespective of the number of Claims filed, the collective amount of losses of

16 Authorized Claimants, the percentage of recovery of losses, or the amounts to be

17 paid to Authorized Claimants from the Net Settlement Fund. If any portion of the

18 Net Settlement Fund remains following distribution pursuant to ¶29 and is of such

19 an amount that, in the determination of the Claims Administrator, in consultation

20 with Lead Counsel, it is not cost-effective or efficient to redistribute such amount

21 to the Settlement Class, then such remaining funds, after payment of any further

22 Notice and Administration Costs and Taxes, shall be donated to a nonsectarian

23 charitable organization(s) certified as tax-exempt under United States Internal

24 Revenue Code Section 501(c)(3), as approved by the Court.

25         19.   The Settling Parties agree that the Settlement Fund is intended to be a
26 Qualified Settlement Fund within the meaning of Section 468B of the Internal

27                                     Master File No. 3:16-cv-03044-L-MSB
28               STIPULATION AND AGREEMENT OF SETTLEMENT
                                    24
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3383 Page 25 of 113




 1   Revenue Code of 1986, as amended (the “Code”) and Treasury Regulation
 2   § 1.468B-1. The Settling Parties shall cooperate with each other and shall not take
 3   a position in any filing or before any tax authority inconsistent with such treatment.
 4   The Claims Administrator shall make reasonable efforts to ensure that the
 5   Settlement Fund at all times complies with applicable provisions of the Code and
 6   Treasury regulations in order to maintain its treatment as a Qualified Settlement
 7   Fund. To this end, the Judgment shall provide that the Settlement Fund is approved
 8   by the Court as a Qualified Settlement Fund, and the Claims Administrator shall
 9   make reasonable efforts to ensure that the Escrow Agent complies with all
10   applicable provisions of the Code and Treasury regulations in order to maintain the
11   treatment of the Settlement Fund as a Qualified Settlement Fund. The Settling
12   Parties agree that the Claims Administrator, as “administrator” of the Settlement
13   Fund within the meaning of Treasury Regulation § l.468B-2(k)(3), shall be solely
14   responsible for filing or causing to be filed all informational and other tax returns
15   as may be necessary or appropriate (including, without limitation, the returns
16   described in Treasury Regulation § l.468B-2(k)) for the Settlement Fund. Such
17   returns shall be consistent with this paragraph and in all events shall reflect that all
18   Taxes on the income earned on the Settlement Fund shall be paid out of the
19   Settlement Fund as provided by ¶14 herein. Upon written request, Illumina will
20 provide to the Claims Administrator the statement described in Treasury Regulation

21 § l.468B-3(e). The claims Administrator, as “administrator” of the Settlement Fund

22 within the meaning of Treasury Regulation § l.468B-2(k)(3), shall timely make such

23 elections as are necessary or advisable to carry out this paragraph, including, as

24 necessary, making a “relation-back election,” as described in Treasury Regulation

25   § l.468B-l(j), to cause the Qualified Settlement Fund to come into existence at the
26   earliest allowable date, and shall take or cause to be taken all actions as may be
27                                      Master File No. 3:16-cv-03044-L-MSB
28                STIPULATION AND AGREEMENT OF SETTLEMENT
                                     25
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3384 Page 26 of 113




 1   necessary or appropriate in connection therewith. The taxable year of the Settlement
 2   Fund shall be the calendar year in accordance with Treasury Regulation § l.468B-
 3   2(j). The Settlement Fund shall use an accrual method of accounting within the
 4   meaning of Section 446(c) of the Code.
 5         20.    All tax returns prepared by the Claims Administrator for the
 6   Settlement Fund (as well as the election set forth therein) shall be consistent with
 7   the previous ¶19 and in all events shall reflect that all Taxes on the income and gains
 8   earned by the Settlement Fund shall be paid out of the Settlement Fund as provided
 9   herein.
10         21.    The Released Parties shall not have any responsibility for, and shall
11   have no liability with respect to, payment of any Taxes, and shall have no
12   responsibility for, and no liability with respect to, the acts or omissions of the
13   Claims Administrator, Lead Counsel, the Escrow Agent, or their agents, with regard
14   to Taxes. Defendants and Defendants’ Counsel shall notify the Escrow Agent
15   promptly if they receive any notice of any claim for Taxes relating to the Settlement
16   Fund, but shall otherwise have no responsibility for, or liability with respect to, the
17   administration or distribution of the Settlement Fund or any related acts or
18   omissions of the Claims Administrator, Lead Counsel, or the Escrow Agent. The
19   Settling Parties agree to cooperate with each other, and their tax attorneys and
20   accountants, to the extent reasonably necessary to carry out the terms of this
21   Settlement with regard to Taxes.
22                               PLAN OF ALLOCATION
23         22.    Subject to entry by the Court of a Class Distribution Order that
24   becomes Final, the Net Settlement Fund shall be distributed to Authorized
25   Claimants in accordance with a Plan of Allocation, provided that such Plan of
26

27                                     Master File No. 3:16-cv-03044-L-MSB
28               STIPULATION AND AGREEMENT OF SETTLEMENT
                                    26
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3385 Page 27 of 113




 1   Allocation, after appropriate notice thereof to the Settlement Class, has been
 2 approved by the Court in an order that has become Final.

 3         23.   Defendants, the Released Parties, and Defendants’ Counsel shall have
 4 no role in the preparation of the Plan of Allocation and shall take no position with

 5 respect to the Plan of Allocation. Neither Defendants nor the other Released Parties

 6 shall have any responsibility or liability whatsoever for the Plan of Allocation.

 7         24.   The Plan of Allocation is a matter separate and apart from the proposed
 8 settlement between the Settling Parties as embodied in this Stipulation. The Plan of
 9 Allocation is not a necessary or material term of this Settlement and it is not a

10 condition of this Settlement that any Plan of Allocation be approved by the Court

11 or that any order approving a Plan of Allocation becomes Final. Any order by the

12 Court or any appellate court with respect to a Plan of Allocation shall not preclude

13 the Judgment from being deemed Final nor shall it prevent the Effective Date from

14 occurring. None of the Settling Parties may cancel or terminate the Settlement based

15 on the Court’s or any appellate court’s ruling with respect to a Plan of Allocation.

16               ATTORNEYS’ FEES AND LITIGATION EXPENSES
17         25.   Lead Counsel may apply to the Court for an award from the Settlement
18 Fund of attorneys’ fees and Litigation Expenses and incentive awards payable to

19 Plaintiffs. Attorneys’ fees and Litigation Expenses and any incentive awards are not

20 the subject of any agreement between the Settling Parties other than what is set forth

21 in this Settlement.

22         26.   Defendants will take no position on Lead Counsel’s request for
23 attorneys’ fees or Litigation Expenses or incentive awards, and shall have no

24 responsibility for, and no liability with respect to, the attorneys’ fees or Litigation

25 Expenses or incentive awards that the Court may award.

26

27                                     Master File No. 3:16-cv-03044-L-MSB
28               STIPULATION AND AGREEMENT OF SETTLEMENT
                                    27
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3386 Page 28 of 113




 1         27.    The procedure for and amounts of any award of attorneys’ fees and
 2   Litigation Expenses and incentive awards, and the allowance or disallowance by
 3   the Court thereof, are not necessary or material terms of this Settlement and are not
 4   a condition of this Settlement. Lead Counsel shall request that its application for an
 5   award of attorneys’ fees and Litigation Expenses and incentive awards be
 6   considered by the Court separately from (but not prior to) the Court’s consideration
 7   of the fairness, reasonableness and adequacy of the proposed settlement embodied
 8   herein. Any order or proceedings relating to Lead Counsel’s request for attorneys’
 9   fees or Litigation Expenses or incentive awards, or any appeal from any order
10   relating thereto or reversal or modification thereof, shall neither preclude the
11   Judgment from being deemed Final nor prevent the Effective Date from occurring.
12   None of the Settling Parties may cancel or terminate the Settlement based on the
13   Court’s or any appellate court’s ruling with respect to Lead Counsel’s application
14   for attorneys’ fees and Litigation Expenses and incentive awards.
15         28.    Within three (3) business days after entry by the Court of the Fee and
16   Expense Order, any amounts awarded in the order shall be paid to Lead Counsel
17   from the Escrow Account by the Escrow Agent, notwithstanding the existence of
18   or pendency of any appeal or collateral attack on the Settlement or any part thereof
19   or the Fee and Expense Order. In the event that the Effective Date does not occur
20   or the Settlement is terminated pursuant to its terms, or if, as the result of any appeal
21   or further proceedings on remand, or successful collateral attack, the Fee and
22   Expense Order is reversed or modified pursuant to a Final court order and attorneys’
23   fees and Litigation Expenses have been paid out of the Escrow Account to any
24   extent, then Lead Counsel shall be obligated and do hereby agree, within ten (10)
25   business days after receiving notice of the foregoing from Defendants’ Counsel or
26   from a court of appropriate jurisdiction, to refund to the Escrow Account such
27                                      Master File No. 3:16-cv-03044-L-MSB
28                STIPULATION AND AGREEMENT OF SETTLEMENT
                                     28
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3387 Page 29 of 113




 1   attorneys’ fees and Litigation Expenses that have been paid, plus interest thereon at
 2   the same rate as would have been earned had those sums remained in the Escrow
 3   Account.
 4                   ADMINISTRATION OF THE SETTLEMENT
 5         29.    The Claims Administrator, subject to the supervision of Lead Counsel
 6   and the jurisdiction of the Court, shall administer and calculate the Claims
 7   submitted by Claimants, oversee distribution of the Net Settlement Fund to
 8   Authorized Claimants pursuant to a Plan of Allocation approved by the Court in an
 9   Order that has become Final and subject to a Class Distribution Order entered by
10   the Court that has become Final, and perform all claims administration procedures
11   necessary or appropriate in connection therewith.
12         30.    Other than Illumina’s obligation to provide a list of record holders of
13   Illumina Common Stock during the Period, as provided below, none of the Released
14   Parties shall have any responsibility for, involvement in, or liability for providing
15   the Settlement Notices to the Settlement Class, the administration of the Settlement
16   or the Claims process, the reviewing or challenging of Claims of Claimants, the
17 implementation of the Plan of Allocation as approved by the Court, or the

18 distribution of funds from the Net Settlement Fund. Defendants and Defendants’

19 Counsel shall cooperate in the administration of the Settlement to the extent

20 reasonably necessary to effectuate its terms.

21         31.    Within ten (10) days following the entry of the Preliminary Approval
22   Order, Illumina shall provide or cause to be provided to the Claims Administrator
23   (at no cost to the Settlement Fund, Lead Counsel or the Claims Administrator) lists
24   of record holders of Illumina Common Stock during the Class Period, to the extent
25   such lists are maintained by its stock transfer agent and reasonably available to
26

27                                     Master File No. 3:16-cv-03044-L-MSB
28               STIPULATION AND AGREEMENT OF SETTLEMENT
                                    29
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3388 Page 30 of 113




 1   Illumina upon request. The lists shall be provided in electronic form or such form
 2   as is reasonably available to Illumina.
 3         32.    The Claims Administrator shall mail the Notice to those Settlement
 4 Class Members who may be identified through the records maintained by or on

 5 behalf of Illumina, and shall publish the Summary Notice, pursuant to the terms of

 6 the Preliminary Approval Order.

 7         33.    The Claims Administrator shall receive Claims and determine first,
 8 whether the Claim is a valid Claim, in whole or part, and second, each Authorized
 9 Claimant’s share of the Net Settlement Fund based upon the Plan of Allocation

10 approved by the Court. The Claims Administrator, subject to the supervision of

11 Lead Counsel, shall have the right, but not the obligation, to waive what it deems

12 to be formal or technical defects in any Claims submitted in the interests of

13 achieving substantial justice.

14         34.    Neither Defendants nor any other Released Party shall be permitted to
15 review, contest, or object to any Claim or any decision of the Claims Administrator

16 or Lead Counsel with respect to accepting or rejecting any Claim for payment by a

17 Settlement Class Member.

18         35.    Any Settlement Class Member who does not timely submit a valid
19 Claim by the deadline set by the Court in the Preliminary Approval Order will not

20 be entitled to receive any distribution from the Net Settlement Fund but will

21 nevertheless be bound by all of the terms of this Settlement, including the terms of

22 the Judgment to be entered in the Consolidated Action and the releases provided for

23 therein, and will be permanently barred and enjoined from bringing any action,

24 claim, demand, or other proceeding of any kind against any Released Party

25 concerning any Released Claim.

26

27                                     Master File No. 3:16-cv-03044-L-MSB
28               STIPULATION AND AGREEMENT OF SETTLEMENT
                                    30
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3389 Page 31 of 113




 1         36.   For purposes of determining the extent, if any, to which a Settlement
 2   Class Member shall be entitled to be treated as an Authorized Claimant, the
 3   following conditions shall apply:
 4               a.     Each Settlement Class Member shall be required to submit a
 5         Proof of Claim Form, substantially in the form attached hereto as Exhibit A-
 6         2, supported by such documents as are designated therein, including proof of
 7         the Claimant’s loss, or such other documents or proof as the Claims
 8         Administrator or Lead Counsel, in their discretion, may deem acceptable;
 9               b.     All Proof of Claim Forms must be submitted by the date set by
10         the Court in the Preliminary Approval Order and specified in the Settlement
11         Notices, unless such deadline is extended by Order of the Court. Any
12         Settlement Class Member who fails to submit a Proof of Claim Form by such
13         date shall be forever barred from receiving any distribution from the Net
14         Settlement Fund or payment pursuant to this Settlement (unless, by Order of
15         the Court, late-filed Claims are accepted), but shall in all other respects be
16         bound by all of the terms of this Settlement, including the terms of the
17         Judgment and the releases provided for therein, and will be permanently
18         barred and enjoined from bringing any Released Claim against any Released
19         Party in any forum. A Proof of Claim Form shall be deemed to be submitted
20         when posted, if received with a postmark indicated on the envelope and if
21         mailed by first-class mail and addressed in accordance with the instructions
22         set forth on the Proof of Claim Form;
23               c.     Each Proof of Claim Form shall be submitted to and reviewed
24         by the Claims Administrator, under the supervision of Lead Counsel, who
25         shall determine in accordance with this Settlement the extent, if any, to which
26

27                                     Master File No. 3:16-cv-03044-L-MSB
28               STIPULATION AND AGREEMENT OF SETTLEMENT
                                    31
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3390 Page 32 of 113




 1       each Claim shall be allowed, subject to review by the Court pursuant to
 2       subparagraph (e) below;
 3             d.     Proof of Claim Forms that do not meet the submission
 4       requirements may be rejected. Prior to rejecting a Claim in whole or in part,
 5       the Claims Administrator shall communicate with the Claimant in writing,
 6       by mail, first class postage pre-paid, to give the Claimant the chance to
 7       remedy any curable deficiencies in the Proof of Claim Form submitted within
 8       a period of twenty (20) days after such notice has been mailed. The Claims
 9       Administrator, under supervision of Lead Counsel, shall notify, in a timely
10       fashion and in writing, by mail, first­ class postage pre-paid, all Claimants
11       whose Claim the Claims Administrator proposes to reject in whole or in part,
12       setting forth the reasons therefor, and shall indicate in such notice that the
13       Claimant whose Claim is to be rejected has the right to a review by the Court
14       if the Claimant so desires and complies with the requirements of
15       subparagraph (e) below within twenty (20) days following the mailing of
16       such notice by the Claims Administrator;
17             e.     If any Claimant whose Claim has been rejected in whole or in
18       part desires to contest such rejection, the Claimant must, within the
19       timeframe stated in the notice required in subparagraph (d) above, serve upon
20       the Claims Administrator a notice and statement of reasons indicating the
21       Claimant’s grounds for contesting the rejection along with any supporting
22       documentation, and requesting a review thereof by the Court. If a dispute
23       concerning a Claim cannot be otherwise resolved, Lead Counsel shall
24       thereafter present the request for review to the Court; and
25             f.     The administrative determinations of the Claims Administrator
26       accepting and rejecting Claims shall be presented to the Court, on notice to
27                                   Master File No. 3:16-cv-03044-L-MSB
28             STIPULATION AND AGREEMENT OF SETTLEMENT
                                  32
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3391 Page 33 of 113




 1            Defendants’ Counsel, for approval by the Court in the Class Distribution
 2            Order.
 3            37.   By submitting a Claim, a Settlement Class Member shall be deemed to
 4   have submitted to the jurisdiction of the Court with respect to the Claim and to have
 5   consented to the releases provided for in the Judgment. The Claim will be subject
 6   to investigation and discovery under the Federal Rules of Civil Procedure, provided
 7   that such investigation and discovery shall be limited to the Claimant’s status as a
 8   Settlement Class Member and the validity and amount of their Claim. No discovery
 9   shall be allowed on the merits of this Consolidated Action or this Settlement in
10   connection with the processing of Proof of Claim Forms. Defendants shall have no
11   right to take any such discovery nor any responsibility to provide such discovery.
12            38.   The Net Settlement Fund shall be distributed to Authorized Claimants
13   by the Claims Administrator only after the later of the Effective Date having
14   occurred; the Court having approved a Plan of Allocation in an order that has
15   become Final; and the Court issuing a Class Distribution Order that has become
16   Final.
17            39.   Lead Counsel will apply to the Court, with reasonable notice to
18   Defendants, for a Class Distribution Order, inter alia: (i) approving the Claims
19   Administrator’s administrative determinations concerning the acceptance and
20   rejection of the Claims submitted; (ii) approving payment of any outstanding Notice
21   and Administration Costs from the Escrow Account (except to the extent that Court
22   approval is not required as specified herein); and (iii) if the Effective Date has
23   occurred, directing payment of the Net Settlement Fund to Authorized Claimants
24   from the Escrow Account in specified increments until, in the determination of the
25   Claims Administrator, in consultation with Lead Counsel, it is no longer
26   economically feasible to distribute the remaining funds, at which time any such
27                                        Master File No. 3:16-cv-03044-L-MSB
28                  STIPULATION AND AGREEMENT OF SETTLEMENT
                                       33
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3392 Page 34 of 113




 1   remaining funds, after payment of any further Notice and Administration Costs and
 2   Taxes, shall be donated to a nonsectarian charitable organization(s) certified as tax-
 3   exempt under United States Internal Revenue Code Section 501(c)(3), as approved
 4   by the Court; and (iv) such other relief as appropriate.
 5         40.    Payment pursuant to the Class Distribution Order shall be final and
 6   conclusive against any and all Settlement Class Members. All Settlement Class
 7   Members who did not submit a Claim or whose Claim was not approved by the
 8   Court shall be barred from participating in distributions from the Net Settlement
 9   Fund, but shall nevertheless be bound by all of the terms of this Settlement,
10   including the terms of the Judgment and the releases provided for therein, and shall
11   be permanently barred and enjoined from bringing any action against any Released
12   Claim against any Released Party in any forum.
13         41.    All proceedings with respect to the administration, processing, and
14   determination of Claims and the determination of all controversies relating thereto,
15   including disputed questions of law and fact with respect to the validity of Claims,
16   shall be subject to the jurisdiction of the Court.
17                OBJECTIONS AND REQUESTS FOR EXCLUSION
18         42.    Pursuant to the terms and subject to the conditions set forth in the
19   Preliminary Approval Order, any Settlement Class Member may appear at the
20   Settlement Hearing and show cause why the Stipulation, and the proposed
21   settlement embodied herein, should or should not be approved as fair, reasonable,
22   and adequate and in the best interests of the Settlement Class, or why the Judgment
23 should or should not be entered thereon, and/or to present opposition to the Plan of

24 Allocation or to the application of Lead Counsel for attorneys’ fees and

25 reimbursement of Litigation Expenses.

26

27                                      Master File No. 3:16-cv-03044-L-MSB
28                STIPULATION AND AGREEMENT OF SETTLEMENT
                                     34
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3393 Page 35 of 113




 1         43.    Pursuant to the terms and subject to the conditions set forth in the
 2   Preliminary Approval Order, any putative Settlement Class Member may request to
 3   be excluded from the Settlement Class.
 4         44.    The Claims Administrator shall scan and electronically send copies of
 5   all requests for exclusion in .pdf format (or such other format as shall be agreed) to
 6   Defendants’ Counsel and to Lead Counsel expeditiously (and not more than two (2)
 7   days) after the Claims Administrator receives such a request.
 8               PRELIMINARY APPROVAL OF THE SETTLEMENT
 9         45.    Promptly after execution of this Settlement, Plaintiffs, by and through
10   Lead Counsel, with Defendants’ consent, shall submit this Settlement together with
11   the exhibits annexed hereto to the Court and shall move for entry of the Preliminary
12   Approval Order, among other things, preliminarily approving the Stipulation and
13   the Settlement embodied herein, approving the contents and method of distribution
14   of the Notice and Summary Notice, approving the contents of the Proof of Claim
15   Form, and setting a date for the Settlement Hearing.
16                  JUDGMENT APPROVING THE SETTLEMENT
17         46.    Plaintiffs, by and through Lead Counsel, with Defendants’ consent,
18   shall request that the Court, if it approves the Settlement embodied in this
19   Stipulation following the Settlement Hearing, enter the Judgment, substantially in
20   the form annexed hereto as Exhibit B, pursuant to Rule 54 of the Federal Rules of
21   Civil Procedure.
22         47.    The Judgment shall contain a bar order, substantially in the form set
23   forth in Exhibit B (the “Bar Order”), that will, upon the Effective Date of the
24   Settlement, permanently bar, extinguish, and discharge any and all claims, actions,
25   suits, cause of action, or demands by any person against the Released Parties,
26   whether for contribution or indemnification or however styled, where the alleged
27                                     Master File No. 3:16-cv-03044-L-MSB
28               STIPULATION AND AGREEMENT OF SETTLEMENT
                                    35
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3394 Page 36 of 113




 1   injury consists of or arises from liability to the Settlement Class or any Settlement
 2   Class Member for a claim arising out of or related to the allegations in the
 3   Consolidated Action. The Bar Order shall further provide that:
 4                a.    Any final verdict or judgment that may be obtained by or on
 5         behalf of the Settlement Class or any Settlement Class Member against any
 6         person or entity subject to the Bar Order shall be reduced by the greater of:
 7         (a) an amount that corresponds to the percentage of responsibility of
 8         Defendants for common damages; or (b) the amount paid on behalf of
 9         Defendants to the Settlement Class or any Settlement Class Member for
10         common damages.
11                b.    The Released Parties shall be barred from bringing any claim
12         for contribution or indemnification arising out of or related to any Released
13         Claim against any person.
14                c.    Notwithstanding anything to the contrary herein, the Bar Order
15         shall not apply to: (i) any claims Defendants or any other Released Party may
16         have against any insurance carrier for advancement of legal fees or
17         indemnification, (ii) any claims any of the Individual Defendants or any other
18         current or former officer or director of Illumina may have against Illumina
19         for advancement of legal fees or indemnification, or (iii) any claims by a
20         Defendant against any party (excluding another Defendant) whose liability
21         to the Settlement Class or any Settlement Class Member for a Released Claim
22         has been extinguished by the Settlement.
23                              TERMINATION RIGHTS
24         48.    Defendants and Plaintiffs each shall have the right to terminate the
25   Settlement by providing written notice to the other of their election to do so within
26   thirty (30) days of the date on which any of the following occur: (a) the Court
27                                     Master File No. 3:16-cv-03044-L-MSB
28               STIPULATION AND AGREEMENT OF SETTLEMENT
                                    36
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3395 Page 37 of 113




 1   declines to enter the Preliminary Approval Order in any material respect; (b) the
 2   Court declines to approve this Settlement or any material term hereof; (c) the Court
 3 declines to enter the Judgment in any material respect; (d) the Judgment is modified

 4 or reversed in any material respect by the Court of Appeals or the Supreme Court;

 5 or (e) the Settlement Amount is not paid in accordance with the terms of ¶3. In

 6 addition, Defendants may terminate this Settlement in accordance with ¶49.

 7 Notwithstanding the foregoing, any decision by the Court or any appeals court with

 8 respect to an application for attorneys’ fees or Litigation Expenses or with respect
 9 to a Plan of Allocation or a Class Distribution Order, shall not be considered

10 material to this Settlement, shall not preclude the Judgment from being deemed

11 Final, and shall not be grounds for termination of the Settlement. In the event this

12 Settlement is terminated, the provisions of ¶¶1, 2, 5, 11, 12, 13, 28, 48, and 50 shall

13   survive such termination. The termination rights set forth herein are not intended to
14   limit or impair the Settling Parties’ rights under the law of contracts of the State of
15   California with respect to any breach of this Settlement.
16         49.    Defendants shall have the option to terminate this Settlement in the
17   event that the aggregate number of total shares of Illumina Common Stock
18   purchased during the Class Period by persons or entities who would otherwise be
19   entitled to participate in the Settlement as Settlement Class Members, but who
20   timely and validly request exclusion from the Settlement Class in accordance with
21   the requirements set forth in the Notice, equals or exceeds any Opt-Out Threshold.
22   The applicable Opt-Out Thresholds may be disclosed in camera to the Court for
23   purposes of approval of the Settlement, if required by the Court, but such disclosure
24   shall be carried out to the fullest extent possible in accordance with the practices of
25   the Court so as to maintain the confidentiality of the Opt-Out Threshold.
26

27                                     Master File No. 3:16-cv-03044-L-MSB
28               STIPULATION AND AGREEMENT OF SETTLEMENT
                                    37
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3396 Page 38 of 113




 1         50.     Except as otherwise provided herein, in the event this Settlement is
 2   terminated:
 3                 a.    this Stipulation shall be null and void and inadmissible in any
 4         trial of this Consolidated Action, and the Settling Parties shall be deemed to
 5         have reverted to their respective status in this Consolidated Action
 6         immediately prior to their agreement, in principle, to settle this Action on
 7         April 18, 2019;
 8                 b.    the parties will meet and confer in good faith as to a proposed
 9         schedule for the completion of discovery and other pretrial proceedings and
10         for the trial of this Consolidated Action and shall proceed in all respects as if
11         this Settlement and any related orders had not been entered;
12                 c.    any portion of the Settlement Amount previously paid into the
13         Escrow Account, including, but not limited to, any funds disbursed in
14         payment of attorneys’ fees and Litigation Expenses, plus interest thereon at
15         the same rate as would have been earned had those funds remained in the
16         Escrow Account, less any amounts for Taxes paid or owing with respect to
17         interest income and/or gains on the Settlement Amount and /or for Notice
18         and Administration Costs actually incurred and paid or payable, shall be
19         returned by Lead Counsel and/or the Escrow Agent to Defendants or their
20         designated insurers within fourteen (14) business days after written
21         notification of such event by Defendants’ Counsel to Lead Counsel.
22                           MISCELLANEOUS PROVISIONS
23         51.     All of the exhibits attached hereto and the Supplemental Agreement
24 referenced herein are hereby incorporated by reference as though fully set forth

25 herein and are material terms of the Settlement. Notwithstanding the foregoing, in

26 the event that there is a conflict or inconsistency between the terms of this

27                                       Master File No. 3:16-cv-03044-L-MSB
28                 STIPULATION AND AGREEMENT OF SETTLEMENT
                                      38
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3397 Page 39 of 113




 1   Stipulation and the terms of any exhibit attached hereto, the terms of this Stipulation
 2   shall control.
 3         52.    The Settling Parties intend this Settlement to be a final and complete
 4   resolution of all disputes asserted or that could be asserted by Plaintiffs or any other
 5   Settlement Class Members in the Consolidated Action. Except in the event of the
 6   termination of this Settlement, Plaintiffs and Defendants agree not to assert under
 7   Rule 11 of the Federal Rules of Civil Procedure or any similar law, rule or
 8   regulation, that the Consolidated Action was brought or defended in bad faith or
 9 without a reasonable basis. The Settling Parties agree that the Settlement Amount

10 and the other terms of this Settlement were negotiated at arms’ length and in good

11 faith by the Settling Parties and reflect a settlement that was reached voluntarily

12 based upon adequate information and after consultation with their respective

13 experienced legal counsel.

14         53.    This Settlement may not be modified or amended, nor may any of its
15 provisions be waived, except by a writing signed by or on behalf of all Settling

16 Parties or their successors-in-interest.

17         54.    The headings herein are used for the purpose of convenience only and
18   are not meant to have legal effect.
19         55.    The waiver by one Settling Party of any breach of this Settlement by
20   any other Settling Party shall not be deemed a waiver of any other prior or
21   subsequent breach of this Settlement.
22         56.    This Settlement, the exhibits annexed hereto, and the Supplemental
23   Agreement incorporated by reference herein, constitutes the entire agreement
24   among the Settling Parties concerning the Settlement, and no representations,
25   warranties or inducements have been made to any Settling Party concerning this
26

27                                      Master File No. 3:16-cv-03044-L-MSB
28                STIPULATION AND AGREEMENT OF SETTLEMENT
                                     39
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3398 Page 40 of 113




 1   Settlement other than the representations, warranties and covenants contained and
 2   memorialized in this Settlement.
 3         57.    This Settlement may be executed in one or more counterparts,
 4   including by signature transmitted via facsimile, or by a .pdf/.tif image of the
 5   signature transmitted via e-mail. All executed counterparts and each of them shall
 6   be deemed to be one and the same instrument.
 7         58.    Plaintiffs agrees that it will use its best efforts to obtain all necessary
 8 approvals of the Court required by this Settlement, and Defendants agree to provide
 9 such support as may be reasonably requested by Plaintiffs or Lead Counsel.

10         59.    Each signatory to this Settlement represents that he or she has authority
11   to sign this Settlement and any Settlement-related documents on behalf of Plaintiffs
12   or Defendants, as applicable, and that such signatory has the authority to take
13   appropriate action required or permitted to be taken pursuant to this Settlement to
14   effectuate its terms.
15         60.    Plaintiffs and Plaintiffs’ Counsel represent and warrant that (i) Lead
16   Plaintiff Natissisa Enterprises Ltd. and Plaintiffs Braden Van Der Wall and Steven
17   Romanoff each purchased or otherwise acquired Illumina Common Stock during
18   the Class Period, and (ii) with the exception of the putative assignments of Lead
19   Plaintiff’s claims to Oleksandr Agoshkov and then to Anton Agoshkov identified
20   in the Recitals, no Released Claims held by any of the Plaintiffs have been assigned,
21   pledged, encumbered, or in any manner transferred in whole or in part.
22         61.    This Settlement shall be binding upon and shall inure to the benefit of
23   the successors and assigns of the Settling Parties hereto, including all Released
24   Parties and any corporation, partnership, or other entity into or with which any
25   Settling Party hereto may merge, consolidate, or reorganize.
26

27                                      Master File No. 3:16-cv-03044-L-MSB
28                STIPULATION AND AGREEMENT OF SETTLEMENT
                                     40
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3399 Page 41 of 113




 1         62.    The administration, consummation and enforcement of the Settlement
 2   as embodied in this Stipulation shall be under the authority of the Court and the
 3   Settling Parties intend that the Court retain jurisdiction following entry of the
 4   Judgment for the purpose of resolving any matters that remain outstanding,
 5   including without limitation, entering orders providing for the award of attorneys’
 6   fees and Litigation Expenses to the extent not already entered by the Court, the
 7   approval of the Plan of Allocation and the Class Distribution Order, and enforcing
 8   the terms of this Settlement. Pursuant to Hon. M. James Lorenz’s Standing Order
 9   for Civil Cases, in the event that the Court enters the Judgment, the Settling Parties
10   consent to the jurisdiction of the assigned Magistrate Judge over all post-judgment
11   disputes arising out of the Settlement, including interpretation and enforcement of
12   the Settlement. A fully executed Consent to Exercise Jurisdiction by a United States
13   Magistrate Judge is attached hereto as Exhibit C.
14         63.    The construction, interpretation, operation, effect and validity of this
15 Settlement, and all documents necessary to effectuate it, shall be governed by the

16 laws of the state of California, without regard to choice-of-law principles, except to

17 the extent that federal law requires that federal law govern.

18         64.    To the extent that there are disputes regarding the interpretation of any
19 term of this Settlement, the Settling Parties will attempt to resolve any such dispute

20 in good faith. If the Settling Parties fail to resolve the dispute, or in the event of a

21 breach of the terms of the Settlement, any Settling Party shall be entitled to bring

22 an action seeking to enforce those provisions, and the exclusive forum for any such

23 action shall be this Court.

24         65.    This Settlement shall not be construed more strictly against one
25 Settling Party than another merely by virtue of the fact that it, or any part of it, may

26 have been prepared by counsel for one of the Settling Parties, it being recognized

27                                     Master File No. 3:16-cv-03044-L-MSB
28               STIPULATION AND AGREEMENT OF SETTLEMENT
                                    41
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3400 Page 42 of 113




 1   that it is the result of arms’ length negotiations among the Settling Parties and all
 2   Settling Parties have contributed substantially and materially to the preparation of
 3   this Settlement.
 4         66.    No opinion or advice concerning the tax consequences of the
 5   Settlement to individual Settlement Class Members or any of the Settling Parties or
 6   any of the Released Parties is being given or will be given by Lead Counsel and/or
 7   Defendants’ Counsel; nor is any representation or warranty in this regard made by
 8   virtue of this Settlement. Settlement Class Members will be directed to consult their
 9   own tax advisors regarding the tax consequences of the Stipulation, and the
10   Settlement embodied herein, and any tax reporting obligations they might have with
11   respect to it. Each Settlement Class Member’s tax obligations, and the
12   determination thereof, are the sole responsibility of such Settlement Class Member,
13   and it is understood that the tax consequences may vary depending on the particular
14   circumstances of each individual Settlement Class Member.
15         67.    All time periods set forth in this Settlement shall be computed in
16   calendar days, unless expressly provided otherwise, and pursuant to the terms of
17   Rule 6(a) of the Federal Rules of Civil Procedure.
18         68.    Except to the extent explicitly set forth otherwise in this Settlement, if
19   any Settling Party is required to give notice to any other Settling Party under this
20   Settlement, such notice shall be in writing and shall be deemed to have been duly
21   given upon (a) receipt of hand delivery; (b) mailing by means of pre-paid, overnight
22   courier delivery service or (c) sending of electronic mail, provided that no rejection
23   notice occurs and that identical notice is sent by United States Mail, first-class
24   postage pre-paid or pre-paid, overnight courier delivery service. Notice shall be
25   provided as follows:
26

27                                     Master File No. 3:16-cv-03044-L-MSB
28               STIPULATION AND AGREEMENT OF SETTLEMENT
                                    42
Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3401 Page 43 of 113
Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3402 Page 44 of 113




                           Exhibit A
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3403 Page 45 of 113
                                                                             EXHIBIT A


 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                     SOUTHERN DISTRICT OF CALIFORNIA
 7
     IN RE ILLUMINA, INC. SECURITIES              Case No. 3:16-cv-03044-L-MSB
 8
     LITIGATION
 9                                                [PROPOSED] ORDER GRANTING
10                                                PRELIMINARY APPROVAL OF
                                                  SETTLEMENT
11

12
           WHEREAS, a consolidated putative class action is pending before the Court
13
     entitled In re Illumina, Inc. Securities Litigation, No. 3:16-cv-03044-L-MSB (the
14
     “Consolidated Action”);
15
           WHEREAS, a putative class action arising out of the same subject matter and
16
     entitled Van Der Wall et ano. v. Illumina Inc., et al., No. 3:2018-cv-02307 was filed
17
     on October 4, 2018 (the “Van Der Wall Action”) by plaintiffs Braden Van Der Wall
18
     and Steven Romanoff;
19
           WHEREAS, the Court’s Order Granting Motion of Natissisa Enterprises Ltd.
20
     for Consolidation of the Actions, Appointment as Lead Plaintiff, and Approval of
21
     Selection of Counsel dated March 30, 2017 (ECF No. 19) (the “Consolidation
22
     Order”) provided that “[e]ach new case that arises out of the subject matter of the
23
     [Consolidated Action] that is filed in this Court . . . shall be consolidated with the
24

25

26                                            Case No. 3:16-cv-03044-L-MSB
27                         PRELIMINARY APPROVAL ORDER
                                        1
28
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3404 Page 46 of 113
                                                                              EXHIBIT A


 1   Consolidated Action” absent objection by a party within 10 days of such party’s
 2   receipt of a copy of the Consolidation Order;
 3         WHEREAS, counsel for the parties to the Van Der Wall Action have been
 4   served with a copy of the Consolidation Order and have no objection to the
 5   consolidation of the Van Der Wall Action with and into the Consolidated Action;
 6         WHEREAS, the Van Der Wall Action has therefore been consolidated with
 7   and into the Consolidated Action by operation of the Consolidation Order;
 8         WHEREAS, Anton Agoshkov, the putative assignee of the claims of the Lead
 9   Plaintiff in the Consolidated Action, and the plaintiffs in the Van Der Wall Action
10   (collectively, “Plaintiffs”) have reached an agreement on the terms of a proposed
11   settlement set forth in the Stipulation of Settlement and the exhibits thereto (the
12   “Stipulation” or “Settlement”), which would result in the dismissal of all claims
13   asserted against the Defendants;
14         WHEREAS, the Court having reviewed and considered Plaintiffs’ unopposed
15   Motion for (I) Preliminary Approval of Settlement, (II) Class Certification for
16   Settlement Purposes, and (III) Approval of Notice to the Settlement Class (the
17   “Motion”); as well as all papers submitted in support thereof, including the
18   Stipulation; and all prior papers and proceedings herein; and good cause for this
19   order (the “Preliminary Approval Order”) having been shown:
20         NOW, THEREFORE, IT IS HEREBY ORDERED:
21         1.     The provisions of the Stipulation, including definitions of the terms
22   used therein, are hereby incorporated by reference as though fully set forth herein.
23   Unless otherwise defined herein, all capitalized terms shall have the meanings set
24   forth and defined in the Stipulation. In the event of any conflict between a definition
25

26
                                              Case No. 3:16-cv-03044-L-MSB
27
                           PRELIMINARY APPROVAL ORDER
28                                      2
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3405 Page 47 of 113
                                                                             EXHIBIT A


 1   in this Preliminary Approval Order and a definition in the Stipulation, the definition
 2   in the Stipulation shall control.
 3         2.     The Van Der Wall Action is hereby deemed consolidated with and into
 4   the Consolidated Action by operation of the Consolidation Order.
 5         3.     This Court has jurisdiction over the subject matter of the Consolidated
 6   Action and over all parties to the Consolidated Action, including Settlement Class
 7   Members.
 8         4.     The Court preliminarily approves the Settlement and the proposed Plan
 9   of Allocation described in the Notice as fair, reasonable, and adequate as to all
10   Settlement Class Members, pending a final determination by the Court following the
11   Settlement Hearing scheduled below. The Court preliminarily finds that the
12   proposed Settlement should be approved as: (i) the result of extensive arm’s-length
13   negotiations between experienced counsel undertaken with the assistance of an
14   experienced mediator and after the completion of substantial discovery; (ii) falling
15   within a range of reasonableness warranting final approval; (iii) having no obvious
16   deficiencies; (iv) not improperly granting preferential treatment to any plaintiff or
17   portion of the Settlement Class; and (v) warranting notice of the proposed Settlement
18   at the Settlement Hearing described below.
19         5.     Solely for purposes of the proposed Settlement, the Court hereby
20   preliminarily certifies the Settlement Class pursuant to Fed. R. Civ. P. 23(b)(3). The
21   Settlement Class is defined to consist of all persons or entities who purchased or
22   otherwise acquired Illumina’s common stock during the Class Period. Excluded
23   from the Settlement Class are (i) any putative Settlement Class Members who
24   exclude themselves by filing a timely and valid request for exclusion in accordance
25   with the requirements set forth in the Notice, (ii) Defendants and their family
26
                                               Case No. 3:16-cv-03044-L-MSB
27
                            PRELIMINARY APPROVAL ORDER
28                                       3
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3406 Page 48 of 113
                                                                              EXHIBIT A


 1   members, (iii) any entity in which Defendants have or had a controlling interest; (iv)
 2   the officers and directors of Illumina during the Class Period, and (iv) the legal
 3   representatives, agents, executors, successors, or assigns of any of the foregoing
 4   excluded persons or entities, in their capacities as such.
 5         6.      Solely for purposes of the proposed Settlement, the Court preliminarily
 6   appoints Anton Agoshkov, Braden Van Der Wall, and Steven Romanoff as Class
 7   Representatives pursuant to Fed. R. Civ. P. 23(a) and Levi & Korsinsky, LLP as
 8   Lead Counsel for the Settlement Class pursuant to Fed. R. Civ. P. 23(g). Lead
 9   Counsel has the authority to enter into the proposed Settlement on behalf of the
10   Settlement Class and is authorized to act on behalf of Settlement Class Members
11   with respect to all acts or consents that are required by or may be given pursuant to
12   the Stipulation or such other acts as are reasonably necessary to consummate the
13   Settlement.
14         7.      Solely for purposes of the proposed Settlement, the Court preliminarily
15   finds that class certification is appropriate in that (i) the Settlement Class Members
16   are so numerous that joinder of all Settlement Class Members in the Consolidated
17   Action is impracticable; (ii) there are questions of law and fact common to the
18   Settlement Class which predominate over any individual questions; (iii) the claims
19   of the Class Representatives, collectively, are typical of the claims of the Settlement
20   Class; (iv) the Class Representatives and Lead Counsel, collectively, have fairly and
21   adequately represented and protected the interests of all the Settlement Class
22   Members; and (v) a class action is superior to other available methods for the fair
23   and efficient adjudication of the controversy, considering: (a) the interests of the
24   Settlement Class Members in individually controlling the prosecution of separate
25   actions, (b) the extent and nature of any litigation concerning the controversy already
26
                                              Case No. 3:16-cv-03044-L-MSB
27
                           PRELIMINARY APPROVAL ORDER
28                                      4
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3407 Page 49 of 113
                                                                              EXHIBIT A


 1   commenced by Settlement Class Members; (c) the desirability or undesirability of
 2   continuing the litigation of these claims in this particular forum; and (d) the
 3   difficulties likely to be encountered in the management of a class action.
 4         8.     If the Settlement is not approved, or is terminated as provided in the
 5   Stipulation, or if the Effective Date otherwise fails to occur, the Court’s findings in
 6   this Preliminary Approval Order supporting certification of the Settlement Class and
 7   the appointment of Class Representatives and Lead Counsel for the Settlement Class
 8   shall be null and void and nothing in this Preliminary Approval Order shall prejudice
 9   in any way Defendants’ ability to oppose class certification or the appointment of
10   any party as a class representative or class counsel on any ground.
11         9.     The Court approves the appointment of Signature Bank as the Escrow
12   Agent to manage the Escrow Account for the benefit of the Settlement Class. The
13   Court preliminary finds that the Settlement Fund is a qualified settlement fund
14   pursuant to Internal Revenue Code Section 468B and the Treasury Regulations
15   promulgated thereunder.
16         10.    The Court approves the appointment of JND Legal Administration as
17   the Claims Administrator to supervise and administer the notice procedure and the
18   processing of claims.
19                                        Stay Order
20         11.    With the exception of proceedings relating to the Settlement, all
21   litigation activity in the Consolidated Action is hereby stayed and all deadlines in
22   the Consolidated Action, except those set forth in this Preliminary Approval Order,
23   are hereby vacated. Except as otherwise provided herein, all Settlement Class
24   Members are hereby enjoined from litigating any Released Claims against any
25

26
                                                Case No. 3:16-cv-03044-L-MSB
27
                             PRELIMINARY APPROVAL ORDER
28                                        5
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3408 Page 50 of 113
                                                                              EXHIBIT A


 1   Released Parties in any court, arbitral tribunal, or other forum pending further order
 2   of the Court.
 3                               Form and Timing of Notice
 4         12.       The Court hereby approves, as to form and content, the Notice,
 5   substantially in the form annexed hereto as Exhibit A-1, and directs that as soon as
 6   practicable after entry of this Order, but no later than fourteen (14) days after entry
 7   of this Order (“Notice Date”), the Claims Administrator shall provide the Notice to
 8   each known Settlement Class Member via first class U.S. mail, postage pre-paid.
 9   Illumina shall cooperate in the identification of Settlement Class Members by
10   providing, upon request, information sufficient to identify shareholders of record
11   during the Class Period, to the extent such information is reasonably available from
12   its stock transfer agent. The Claims Administrator shall file with the Court proof of
13   mailing of the Notice seven (7) days prior to the Settlement Hearing.
14         13.       Banks, brokerage firms, institutions, and other persons who are
15   nominees who purchased or otherwise acquired Illumina Common Shares for the
16   beneficial interest of other persons during the Class Period are directed to, within
17   ten (10) days after receipt of the Notice: either (a) send the Notice and the Proof of
18   Claim form to all beneficial owners of Illumina Common Shares purchased or
19   otherwise acquired during the Class Period or (b) send a list of the names and
20   addresses of such beneficial owners to the Claims Administrator. Upon full
21   compliance with this Order, including the timely mailing of the Notice and the Proof
22   of Claim form to beneficial owners, such nominees may seek reimbursement of their
23   reasonable expenses actually incurred of up to $0.65 per mailing in complying with
24   this Order by providing the Claims Administrator with proper documentation
25   supporting the reasonable expenses for which reimbursement is sought and
26
                                               Case No. 3:16-cv-03044-L-MSB
27
                            PRELIMINARY APPROVAL ORDER
28                                       6
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3409 Page 51 of 113
                                                                               EXHIBIT A


 1   reflecting compliance with these instructions, including timely mailing of the Notice
 2   and the Proof of Claim form. The Claims Administrator shall provide the Notice to
 3   each Settlement Class Member identified through point (b) of this Paragraph via first
 4   class U.S. mail, postage pre-paid, no later than sixty (60) days prior to the Settlement
 5   Hearing.
 6         14.    The cost of providing the Notice to the Settlement Class as specified in
 7   this Order shall be paid as set forth in the Stipulation.
 8         15.    The Court approves, as to form and content, the proposed form
 9   Summary Notice, substantially in the form annexed hereto as Exhibit A-3, and
10   directs that no later than fourteen (14) days after entry of this Order the Claims
11   Administrator shall cause such Summary Notice to be published on a national
12   business newswire. The Claims Administrator shall file with the Court proof of
13   publication of the Summary Notice seven (7) days prior to the Settlement Hearing.
14         16.    The Court approves the proposed Proof of Claim Form substantially in
15   the form of Exhibit A-2 hereto.
16         17.    The Court orders that the Notices, Proof of Claim Form, Stipulation,
17   and all papers submitted in support thereof shall be posted to a website to be
18   maintained by the Claims Administrator.
19         18.    This Court preliminarily finds that the distribution of the Notice and the
20   publication of the Summary Notice, and the notice methodology contemplated by
21   the Stipulation and this Preliminary Approval Order:
22                a.     constitute the best practicable notice to Settlement Class
23         Members under the circumstances of this Consolidated Action;
24                b.     are reasonably calculated, under the circumstances, to apprise
25         Settlement Class Members of: (i) the proposed Settlement of this
26
                                               Case No. 3:16-cv-03044-L-MSB
27
                            PRELIMINARY APPROVAL ORDER
28                                       7
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3410 Page 52 of 113
                                                                              EXHIBIT A


 1         Consolidated Action; (ii) their right to exclude themselves from the
 2         Settlement Class; (iii) their right to object to any aspect of the proposed
 3         Settlement; (iv) their right to appear at the Settlement Hearing, either on their
 4         own or through counsel hired at their own expense, if they did not exclude
 5         themselves from the Settlement Class; and (v) the binding effect of the
 6         proceedings, rulings, orders, and judgments in this Consolidated Action,
 7         whether favorable or unfavorable, on all persons not excluded from the
 8         Settlement Class;
 9                c.    are reasonable and constitute due, adequate, and sufficient notice
10         to all persons entitled to be provided with notice; and
11                d.    fully satisfy all applicable requirements of the Federal Rules of
12         Civil Procedure (including Rules 23(c) and (d)), the United States
13         Constitution (including the Due Process Clause), the Securities Exchange Act
14         of 1934, 15 U.S.C. § 78u-4(a)(7), the Private Securities Litigation Reform Act
15         of 1995, and any other applicable laws or rules.
16                              Participation and Exclusion
17         19.    Settlement Class Members who wish to participate in the Settlement
18   shall complete and submit the Proof of Claim Form in accordance with the
19   instructions contained in the Notice. Unless the Court orders otherwise, all Proof of
20   Claim Forms must be submitted no later than one hundred ten (110) days after
21   entry of this Order granting preliminary approval.
22         20.    Any Settlement Class Member who does not submit a Proof of Claim
23   Form within the time provided shall be barred from sharing in the distribution of the
24   proceeds of the Net Settlement Fund, unless otherwise ordered by the Court, but
25   shall nevertheless be bound by any final judgment entered by the Court.
26
                                              Case No. 3:16-cv-03044-L-MSB
27
                           PRELIMINARY APPROVAL ORDER
28                                      8
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3411 Page 53 of 113
                                                                             EXHIBIT A


 1   Notwithstanding the foregoing, Lead Counsel shall have the discretion to accept late-
 2   submitted claims for processing by the Claims Administrator so long as distribution
 3   of the Net Settlement Fund is not materially delayed thereby.
 4         21.    Any person falling within the definition of the Settlement Class may
 5   seek to be excluded from the Settlement Class by submitting to the Claims
 6   Administrator a request for exclusion (“Request for Exclusion”), which complies
 7   with the requirements set forth in the Notice and is postmarked no later than thirty
 8   (30) days prior to the date of the Settlement Hearing. Any Request for Exclusion
 9   that does not comply with this Paragraph 16 and provide all information required by
10   the Notice shall be rejected, and any such Settlement Class Member submitting such
11   a deficient Request for Exclusion shall remain a Settlement Class Member and shall
12   be bound by the Stipulation and any judgment entered in connection therewith.
13         22.    All persons who submit valid and timely Requests for Exclusion shall
14   have no rights under the Stipulation, shall not share in the distribution of the Net
15   Settlement Fund, and shall not be bound by the Settlement Stipulation or the
16   Judgment. However, a Settlement Class Member may submit a written revocation
17   of a Request for Exclusion up until five (5) days prior to the date of the Settlement
18   Hearing and still be eligible to receive payments pursuant to the Stipulation provided
19   that such Settlement Class Member also submits a valid Proof of Claim prior to the
20   Settlement Hearing (the “Bar Date”).
21                   Settlement Hearing; Right to Appear and Object
22         18.    The Settlement Hearing shall take place before the undersigned, United
23   States District Court Judge M. James Lorenz, in Courtroom 5B, Edward J. Schwartz
24   Courthouse, 221 West Broadway, San Diego, CA 92101, on _____________, 2019,
25   at ______:___ _.m., to determine:
26
                                              Case No. 3:16-cv-03044-L-MSB
27
                           PRELIMINARY APPROVAL ORDER
28                                      9
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3412 Page 54 of 113
                                                                             EXHIBIT A


 1               a.       Whether the Settlement, on the terms and conditions provided for
 2         in the Stipulation, should be finally approved by the Court as fair, reasonable,
 3         and adequate;
 4               b.       Whether the Court should grant final certification of the
 5         Consolidated Action as a class action for settlement purposes and confirm its
 6         appointment of Anton Agoshkov, Braden Van Der Wall, and Steven
 7         Romanoff as Class Representatives and Levi & Korsinsky, LLP as Lead
 8         Counsel for the Settlement Class;
 9               c.       Whether the Consolidated Action should be dismissed on the
10         merits and with prejudice as to the Defendants;
11               d.       Whether the Court should permanently enjoin the assertion of
12         any claims that arise from or relate to the subject matter of the Consolidated
13         Action;
14               e.       Whether the application for attorneys’ fees and expenses to be
15         submitted by Lead Counsel should be approved;
16               f.       Whether the Plan of Allocation is fair and reasonable to the
17         members of the Settlement Class;
18               g.       Whether any application for compensatory awards to be
19         submitted on behalf of Plaintiffs should be approved; and
20               h.       Such other matters as the Court may deem necessary or
21         appropriate.
22         19.   The Court may finally approve the Stipulation at or after the Settlement
23   Hearing with any modifications agreed to by the parties and without further notice
24   to Settlement Class Members.
25

26
                                               Case No. 3:16-cv-03044-L-MSB
27
                            PRELIMINARY APPROVAL ORDER
28                                       10
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3413 Page 55 of 113
                                                                               EXHIBIT A


 1         20.    Lead Counsel shall submit papers in support of the Settlement, Plan of
 2   Allocation and awards of attorney fees and expenses and any compensatory awards
 3   no later than thirty-five (35) days prior to the Settlement Hearing.
 4         21.    Any Settlement Class Member and any other interested person may
 5   appear at the Settlement Hearing in person or by counsel and be heard, to the extent
 6   allowed by the Court, either in support of or in opposition to the matters to be
 7   considered at the hearing; provided, however, that no person shall be heard, and no
 8   papers, briefs, or other submissions shall be considered by the Court in connection
 9   to such matters, unless no later than twenty one (21) days before the Settlement
10   Hearing, such person files with the Court, and serves on counsel for the parties, a
11   written statement of objection setting forth: (i) whether the person is a Settlement
12   Class Member; (ii) to which part of the Stipulation the person objects; (iii) the
13   specific reason(s), if any, for such objection including any factual or legal support
14   the person wishes to bring to the Court’s attention; (iv) copies of any briefs, papers
15   or other documents on which such objection is based, (v) a list of any witnesses that
16   will be called upon to testify in support of the objection, (vi) a statement of whether
17   the objector intends to appear at the Settlement Hearing, (vii) a statement identifying
18   any counsel that will appear on behalf of the objector at the Settlement Hearing,
19   (viii) a list of any other cases in which the objector or the objector’s counsel (if any)
20   has appeared as a settlement objector or counsel for a settlement objector in the
21   preceding five years, and (viii) the objector’s signature, even if represented by
22   counsel. Any Settlement Class Member who submits an objection shall also provide
23   documentation sufficient to establish the amount of Illumina Common Shares such
24   Settlement Class Member purchased during the Class Period (including the number
25

26
                                               Case No. 3:16-cv-03044-L-MSB
27
                            PRELIMINARY APPROVAL ORDER
28                                       11
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3414 Page 56 of 113
                                                                               EXHIBIT A


 1   of shares, dates, and prices). Failure to provide such information and documentation
 2   shall be grounds to void the objection.
 3         22.    Statements of objection and related materials may be served on
 4   counsel for the parties by email, overnight courier service, or first class mail to the
 5   following addresses:
 6

 7                 Lead Counsel:             Nicholas I. Porritt
                                             Levi & Korsinsky, LLP
 8                                           1101 30th Street N.W., Suite 115
                                             Washington, D.C. 20007
 9                                           nporritt@zlk.com
10

11
                   Defendants’ Counsel: Mark P. Gimbel
12                                      Covington & Burling LLP
                                        The New York Times Building
13                                      620 Eighth Avenue
                                        New York, NY 10018
14                                      mgimbel@cov.com
15

16

17

18
           23.    Upon receipt of any statements of objection or related materials,
19
     (a) Lead Counsel shall promptly send such materials to Defendants’ Counsel, and
20
     (b) Defendants’ counsel shall promptly send such materials to Lead Counsel.
21
           24.    Lead Counsel shall file any objections it has received that have not
22
     previously been filed with the Court no later than fourteen (14) days prior to the
23
     Settlement Hearing. All papers in response to objections or otherwise in support of
24
     the Settlement and related matters shall be filed no later than seven (7) days prior to
25
     the Settlement Hearing.
26
                                               Case No. 3:16-cv-03044-L-MSB
27
                            PRELIMINARY APPROVAL ORDER
28                                       12
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3415 Page 57 of 113
                                                                               EXHIBIT A


 1         25.    Defendants shall have no responsibility for the Plan of Allocation or
 2   any application for a Fee and Expense Order, and such matters will be considered
 3   separately from the fairness, reasonableness, and adequacy of the Stipulation.
 4         26.    At or after the Settlement Hearing, the Court will determine whether
 5   the Plan of Allocation and any application for a Fee and Expense Order proposed by
 6   Lead Counsel should be approved.
 7         27.    All reasonable expenses incurred in identifying and notifying Class
 8   Members as well as administering the Settlement Fund shall be paid from the
 9   Settlement Fund as set forth in the Stipulation. The Court may adjourn the Settlement
10   Hearing, including the consideration of the motion for attorneys’ fees and expenses,
11   without further notice of any kind other than an announcement of such adjournment
12   in open court at the Settlement Hearing or any adjournment thereof.
13         28.    If the Settlement is approved, all Settlement Class Members will be
14   bound by the terms of the Settlement as set forth in the Stipulation, and by any
15   judgment or determination of the Court affecting the Settlement Class, regardless of
16   whether or not a Settlement Class Member submits a Proof of Claim. Any member
17   of the Settlement Class who fails to validly opt out of the Class or who fails to object
18   in the manner prescribed therein shall be deemed to have waived all objections to
19   the Settlement, and shall be foreclosed forever from asserting any Released Claims.
20                                     Other Provisions
21         29.    Upon payment of the Settlement Amount into the Escrow Account
22   pursuant to the Stipulation, the Settlement Fund shall be deemed to be in the custody
23   of the Court and shall remain subject to the jurisdiction of the Court until such time
24   as the Settlement Fund is distributed or returned to Defendants pursuant to the
25   Stipulation and/or further order of this Court. There shall be no distribution of any
26
                                              Case No. 3:16-cv-03044-L-MSB
27
                           PRELIMINARY APPROVAL ORDER
28                                      13
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3416 Page 58 of 113
                                                                              EXHIBIT A


 1   part of the Net Settlement Fund to the Class until the Plan of Allocation is finally
 2   approved and the Court issues the Settlement Fund Distribution Order.
 3         30.    Except for the obligation of Illumina set forth above to provide
 4   information on its shareholders of record during the Class Period, neither Illumina
 5   nor any of the other Defendants or Released Parties shall have any responsibility for
 6   providing Notice to members of the Settlement Class or administering Settlement.
 7   The Released Parties shall not have any obligation or liability to the Class
 8   Representatives, the Settlement Class, or any Settlement Class Member in
 9   connection with notice of the Settlement or the administration of the Settlement or
10   the Plan of Allocation.
11         31.    No Person shall have any claim against Class Representatives, the
12   Claims Administrator, the Escrow Agent or any other agent designated by Lead
13   Counsel based on distribution determinations or claim rejections made substantially
14   in accordance with the Stipulation, the Plan of Allocation, or any further order of the
15   Court, except in the case of fraud or willful misconduct. No person shall have any
16   claim under any circumstances against the Released Parties, based on any
17   distributions, determinations, claim rejections or the design, terms, or
18   implementation of the Plan of Allocation.
19         32.    Defendants have denied, and continue to deny, any and all allegations
20   and claims asserted in the Consolidated Action and maintain that they have at all
21   times acted in good faith and in compliance with the law. Defendants contend that
22   they did not make any materially false or misleading statements or omissions, that
23   they disclosed all material information required to be disclosed, and that they lacked
24   the requisite intent or knowledge of any alleged wrongdoing to be held liable under
25   the securities laws. Defendants also contend that any losses suffered by members of
26
                                              Case No. 3:16-cv-03044-L-MSB
27
                           PRELIMINARY APPROVAL ORDER
28                                      14
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3417 Page 59 of 113
                                                                              EXHIBIT A


 1   the Settlement Class were not caused by any allegedly false or misleading statements
 2   by Defendants and/or were caused by other events. Defendants contend that they
 3   entered into the Settlement solely to eliminate the burden, expense, and uncertainties
 4   of further litigation.
 5          33.    Neither the Stipulation, nor any of its terms or provisions, nor any of
 6   the negotiations or proceedings connected with it, shall be construed as an
 7   admission, concession, or evidence, of the truth of any of the allegations in the
 8   Consolidated Action, or of any liability, fault, wrongdoing, or damage of any kind
 9   attributable to any of the Defendants or other Released Parties, or of any infirmity
10   in any of the defenses that Defendants have asserted.
11          34.    The Released Parties and their respective counsel may file the
12   Stipulation and/or the Order and Final Judgment in any action that may be brought
13   against them in order to support any defense or counterclaim, including without
14   limitation those based on the principles of res judicata, collateral estoppel, release,
15   good faith settlement, judgment bar or reduction, or any other theory of claim
16   preclusion or issue preclusion.
17          35.    In the event that the Settlement is terminated or otherwise does not
18   become effective in accordance with the terms of the Stipulation, or if the Judgment
19   is not entered or is reversed, this Preliminary Approval Order (except paragraphs 8
20   and 32-35) shall be null and void, the Stipulation shall be deemed terminated (except
21   to the extent any of its provisions expressly survive termination), and the parties
22   shall return to their positions immediately prior to the execution of the Stipulation
23   without prejudice to any of their respective claims or defenses.
24          36.    The Court reserves the right to alter the time or the date of the
25   Settlement Hearing without further notice to Settlement Class Members, provided
26
                                                 Case No. 3:16-cv-03044-L-MSB
27
                              PRELIMINARY APPROVAL ORDER
28                                         15
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3418 Page 60 of 113
                                                                               EXHIBIT A


 1   that the time or the date of the Settlement Hearing shall not be set at a time or date
 2   earlier than the time and date set forth in Paragraph 18 above, and retains jurisdiction
 3   to consider all further applications arising out of or connected with the settlement.
 4         IT IS SO ORDERED.
                                             _______________________________
 5
                                             Hon. M. James Lorenz
 6                                           United States District Judge

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                              Case No. 3:16-cv-03044-L-MSB
27
                           PRELIMINARY APPROVAL ORDER
28                                      16
Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3419 Page 61 of 113




                         Exhibit A-1
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3420 Page 62 of 113
                                                                                     EXHIBIT A-1


 1                           UNITED STATES DISTRICT COURT
 2                        SOUTHERN DISTRICT OF CALIFORNIA
 3
         IN RE ILLUMINA, INC. SECURITIES                 Case No. 3:16-cv-03044-L-MSB
 4
         LITIGATION
 5                                                       NOTICE OF PENDENCY AND
 6                                                       PROPOSED SETTLEMENT OF
                                                         CLASS ACTION
 7

 8
     TO: ALL PERSONS OR ENTITIES WHO PURCHASED OR
 9       OTHERWISE ACQUIRED A LEGAL OR BENEFICIAL
10       OWNERSHIP INTEREST IN ILLUMINA, INC.’S COMMON
         STOCK BETWEEN JULY 26, 2016 AND OCTOBER 10, 2016,
11       INCLUSIVE (THE “CLASS PERIOD”).
12
     PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. YOUR
13   RIGHTS MAY BE AFFECTED BY PROCEEDINGS IN THIS
     CONSOLIDATED ACTION. PLEASE NOTE THAT IF YOU ARE A
14
     SETTLEMENT CLASS MEMBER, YOU MAY BE ENTITLED TO SHARE IN
15   THE PROCEEDS OF THE SETTLEMENT DESCRIBED IN THIS NOTICE. TO
     CLAIM YOUR SHARE OF THE PROCEEDS OF THE SETTLEMENT, YOU
16
     MUST SUBMIT A VALID PROOF OF CLAIM AND RELEASE FORM
17   (“PROOF OF CLAIM”) POSTMARKED NO LATER THAN ____________.
18   A federal court authorized this Notice. This is not a solicitation from a lawyer.
19
     Securities and Time Period: Illumina Inc. (“Illumina”) Common Stock purchased
20   or otherwise acquired between July 26, 2016 and October 10, 2016, inclusive (the
     “Class Period”).
21

22   Description of the Consolidated Action and the Settlement Class: The
     Settlement1 resolves class action litigation over whether Illumina, and certain
23

24
     1
25     This Notice incorporates by reference the definitions in the Stipulation and Agreement of
     Settlement, dated June 11, 2019 (the “Settlement” or “Stipulation”), and all capitalized terms used
26                                               Case No. 3:16-cv-03044-L-MSB
27                          NOTICE OF PROPOSED SETTLEMENT
                                           1
28
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3421 Page 63 of 113
                                                                                     EXHIBIT A-1


 1
     Illumina executives, made materially false or misleading statements or omissions to
     investors concerning, among other things, Illumina’s July 26, 2016 earnings
 2   guidance, which projected that the Company would earn revenue of between $625
 3
     million and $630 million in the third quarter of 2016 and projected approximately
     12% revenue growth and non-GAAP earnings per diluted share of $3.48 to $3.58 for
 4   the fiscal year 2016. The Settlement Class consists of:
 5
            all persons or entities who purchased or otherwise acquired a legal or
 6          beneficial ownership interest in Illumina’s common stock between July
            26, 2016 through October 10, 2016, inclusive. Excluded from the
 7
            Settlement Class are (i) any putative Settlement Class Members who
 8          exclude themselves by filing a timely and valid request for exclusion in
            accordance with the requirements set forth in the Notice; (ii)
 9
            Defendants and their family members; (iii) any entity in which
10          Defendants have or had a controlling interest; (iv) the officers and
            directors of Illumina during the Class Period; and (iv) the legal
11
            representatives, agents, executors, successors, or assigns of any of the
12          foregoing excluded persons or entities, in their capacities as such.
13   Settlement Fund: Subject to Court approval, a Settlement fund of $13,850,000 total
14   in cash will be established pursuant to the Settlement. If you participate in the
     Settlement by timely submitting a valid Proof of Claim Form, your recovery will
15   depend on the amount of Illumina Common Stock you purchased or otherwise
16   acquired during the Class Period, the price(s) at which that stock was purchased or
     acquired, the timing of your purchase(s) or acquisition(s), and any sales. Depending
17   on the number of eligible securities that participate in the Settlement and when and
18   at what price those securities were purchased or acquired and sold, Plaintiffs
     estimate the average cash recovery per share of Illumina Common Stock will be
19   approximately $1.67 (assuming claims representing all damaged shares are filed)
20   before deduction of court-approved fees and expenses and any other awards or
     payments.
21
     Reasons for Settlement: The principal reason for the settlement is the benefit to be
22
     provided to the Settlement Class now. This benefit must be compared to the costs
23   and risks associated with continued litigation, including the danger of no recovery
24

25
     but not defined herein shall have the same meanings as in the Settlement. A copy of the Settlement
26   can be obtained at www.IlluminaSecuritiesSettlement.com.
                                                 Case No. 3:16-cv-03044-L-MSB
27
                            NOTICE OF PROPOSED SETTLEMENT
28                                         2
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3422 Page 64 of 113
                                                                             EXHIBIT A-1


 1
     for Settlement Class Members after a contested trial and likely appeals, possibly
     years into the future.
 2
     If the Class Action Had Not Settled: Continuing with the case could have resulted
 3   in dismissal or loss at trial. The parties disagree about both liability and damages
 4   and do not agree on the amount of damages that would be recoverable even assuming
     the Settlement Class prevailed on each claim alleged. Defendants deny Plaintiffs’
 5
     allegations that they made materially misleading statements or omissions and further
 6   deny that they are liable to Plaintiffs and/or the Settlement Class or that Plaintiffs or
     other members of the Settlement Class suffered any damages. Moreover, the parties
 7
     do not agree on the likelihood that Plaintiffs and/or the Settlement Class would be
 8   able to prevail at trial or the amount of damages that potentially would be
     recoverable if Plaintiffs and/or the Settlement Class were to prevail on any or all of
 9
     their claims. The issues about which the two sides disagree include, but are not
10   limited to: (1) whether, and the extent to which, various statements made by
     Defendants were materially false or misleading or actionable under the securities
11
     laws; (2) whether any Defendants intended to mislead investors; (3) whether, and
12   the extent to which, various alleged statements and/or omissions influenced the
     trading price of Illumina stock during the relevant period; (4) whether Illumina stock
13
     prices were artificially inflated during the relevant period; and (5) the amount of
14   such inflation, if any.
15   Attorneys’ Fees and Expenses: Lead Counsel has not received any payment for
16   their work investigating the facts, conducting this litigation, or negotiating the
     settlement on behalf of Plaintiffs and the Settlement Class. Court-appointed Lead
17   Counsel will ask the Court for an award of attorneys’ fees not to exceed 25%
18   ($3,462,500) from the Settlement Fund and reimbursement of out-of-pocket
     litigation expenses not to exceed $180,000 to be paid from the Settlement Fund. If
19   the above amounts are requested and approved by the Court, the average cost per
20   share of Common Stock will be approximately $0.44. If approved, Plaintiffs estimate
     the average cash recovery per share of Common Stock will be approximately $1.23
21   net attorneys’ fees and expenses (assuming claims representing all damaged shares
22   are filed).
23   Deadlines:
24         Submit Claim:                                   ______________, 2019
25
           Request Exclusion:                              ______________, 2019
26
                                               Case No. 3:16-cv-03044-L-MSB
27
                          NOTICE OF PROPOSED SETTLEMENT
28                                       3
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3423 Page 65 of 113
                                                                       EXHIBIT A-1


 1
           File Objection:                            ______________, 2019

 2         Court Hearing on Fairness of Settlement:   ______________, 2019
 3   More Information: www.IlluminaSecuritiesSettlement.com or
 4   Claims Administrator:                   Lead Counsel:
 5   Illumina, Inc. Securities Litigation    Nicholas I. Porritt, Esq.
     c/o JND Legal Administration            Levi & Korsinsky, LLP
 6
     P.O. Box 91086                          1101 30th Street, N.W., Suite 115
 7   Seattle, WA 98111-9186                  Washington, D.C. 20007
                                             nporritt@zlk.com
 8
 9
          YOUR LEGAL RIGHTS AND OPTIONS IN THE SETTLEMENT:
10

11   REMAIN A MEMBER OF THE This is the only way to receive a
     CLASS AND FILE A PROOF OF payment. If you wish to obtain a
12   CLAIM FORM.               payment as a member of the Settlement
13                             Class, you will need to file a proof of
                               claim form (the “Proof of Claim
14
                               Form”), which is included with this
15                             Notice, postmarked no later than
16                             _________, 2019.
17   EXCLUDE YOURSELF FROM                    If you exclude yourself from the
     THE CLASS BY SUBMITTING A                Settlement Class, you will receive no
18
     WRITTEN    REQUEST    FOR                payment pursuant to this Settlement.
19
     EXCLUSION SO THAT IT IS                  You may be able to seek recovery
20   POSTMARKED NO LATER THAN                 against Defendants or other Released
     ____, 2019                               Parties through other litigation.
21

22   OBJECT TO THE SETTLEMENT                 Write to the Court and explain why you
     BY SUBMITTING A WRITTEN                  do not like the Settlement, the proposed
23                                            Plan of Allocation, or the request for
     OBJECTION SO THAT IT IS
24   RECEIVED NO LATER THAN ____,             attorneys’ fees and reimbursement of
     2019.                                    Litigation Expenses. You cannot object
25
                                              to the Settlement unless you are a
26
                                              Case No. 3:16-cv-03044-L-MSB
27
                         NOTICE OF PROPOSED SETTLEMENT
28                                      4
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3424 Page 66 of 113
                                                                       EXHIBIT A-1


 1                                           member of the Settlement Class and do
                                             not validly exclude yourself.
 2
      GO TO THE HEARING ON ____,             You may attend the hearing to speak in
 3
      2019 AT ___ __.M., AND FILE A          Court about the fairness of the
 4
      NOTICE OF INTENTION TO                 Settlement, the proposed Plan of
 5    APPEAR SO THAT IT IS                   Allocation, or Lead Counsel’s request
      RECEIVED NO LATER THAN ___,            for attorneys’ fees and reimbursement
 6                                           of Litigation Expenses. You cannot
      2019.
 7                                           object to the Settlement unless you are a
                                             member of the Settlement Class and do
 8
                                             not validly exclude yourself.
 9                                           Receive no payment, remain a
      DO NOTHING
10                                           Settlement Class Member, give up your
                                             rights to seek recovery against
11
                                             Defendants and the other Released
12                                           Parties through other litigation and be
13
                                             bound by the Judgment entered by the
                                             Court if it approves the Settlement,
14                                           including the release of the Released
15                                           Claims.
16

17

18   These rights and options – and the deadlines to exercise them – are explained in
     this Notice.
19

20   The Court in charge of this case must decide whether to approve the Settlement.
     Payments will be made if the Court approves the Settlement and, if there are any
21   appeals, after appeals are resolved. Please be patient.
22
                                BASIC INFORMATION
23
     1.    Why Did I Get This Notice Package?
24
     You or someone in your family may have purchased or acquired Illumina Common
25
     Stock between July 26, 2016 and October 10, 2016.
26
                                             Case No. 3:16-cv-03044-L-MSB
27
                        NOTICE OF PROPOSED SETTLEMENT
28                                     5
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3425 Page 67 of 113
                                                                           EXHIBIT A-1


 1
     The Court ordered that this Notice be sent to you because you have a right to know
     about a proposed Settlement of a class action lawsuit, and about all of your options,
 2   before the Court decides whether to approve the Settlement. If the Court approves it
 3
     and after any objections or appeals are resolved, the Claims Administrator appointed
     by the Court will make the payments that the Settlement allows.
 4
     This package explains the lawsuit, the settlement, your legal rights, what benefits
 5
     are available, who is eligible for them, and how to get them.
 6
     The Court in charge of the case is the United States District Court for the Southern
 7   District of California, and the case is known as In re Illumina Inc. Securities
 8   Litigation, 3:16-CV-03044 (S.D. Cal.). The individuals responsible for prosecuting
     this action, Anton Agoshkov (individually and as the putative assignee of the claims
 9   of Natissisa Enterprises Ltd.), Branden Van Der Wall, and Steven Romanoff, are
10   called Plaintiffs, and the companies and the individuals they sued, Illumina, as well
     as Francis deSouza and Marc Stapley, are called Defendants. Defendants have
11   agreed to settle the claims made in this case.
12
     The Final Approval Hearing will be held on _____________, 2019, at ___:00 __.m.,
13   before the Honorable M. James Lorenz, United States District Judge, at the Edward
     J. Schwartz Courthouse, 221 West Broadway, Courtroom 5B, San Diego, CA 92101,
14
     for the purpose of determining, among other things:
15
        (1) whether the proposed Settlement of the securities class action claims asserted
16          in this Consolidated Action, pursuant to which Illumina, Inc., on behalf of all
17          Defendants, will cause to be deposited into a Settlement Fund the combined
            sum of $13,850,000.00 in cash in exchange for the dismissal of the
18          Consolidated Action with prejudice and a release of all claims against
19          Defendants and other Released Parties, should be approved by the Court as
            fair, reasonable, and adequate;
20
        (2) whether the Court should grant final certification of the Consolidated Action
21
            as a class action for settlement purposes and confirm the appointments of
22          Class Representatives and Lead Counsel;
23      (3) whether the Consolidated Action should be dismissed on the merits with
24          prejudice as set forth in the Stipulation and Agreement of Settlement dated
            June 11, 2019 (the “Settlement” or “Stipulation”);
25

26
                                              Case No. 3:16-cv-03044-L-MSB
27
                         NOTICE OF PROPOSED SETTLEMENT
28                                      6
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3426 Page 68 of 113
                                                                           EXHIBIT A-1


 1
          (4) whether the Court should permanently enjoin the assertion of any claims that
              arise from or relate to the subject matter of the Consolidated Action;
 2
          (5) whether the application for the payment of attorneys’ fees and expenses to be
 3            submitted by Lead Counsel should be approved;
 4
          (6) whether the Plan of Allocation is fair and reasonable to the members of the
 5            Settlement Class; and
 6
          (7) whether any application for compensatory awards to be submitted by
 7            Plaintiffs should be approved.
 8   2.      What is this Lawsuit About?
 9
     Plaintiffs allege that Illumina and certain of its current executive officers violated
10   the federal securities laws by making false and misleading statements and/or
     omitting statements of material fact regarding Illumina’s revenue and earnings
11
     estimates for the third quarter of 2016 and the fiscal year 2016. Defendants filed a
12   motion to dismiss the Consolidated Action, which the Court granted in part and
     denied in part on January 22, 2018.
13

14   Defendants deny any and all of the claims and contentions of wrongdoing alleged
     by Plaintiffs in the litigation and maintain that they have at all times acted in good
15   faith and in compliance with their legal obligations, including any obligations under
16   the federal securities laws. Defendants contend that they did not make any materially
     false or misleading statements, that they disclosed all material information required
17   to be disclosed, and that any alleged misstatements or omissions were not made with
18   the requisite intent or knowledge of wrongdoing. Defendants also contend that any
     losses suffered by members of the Settlement Class were not caused by any false or
19   misleading statements or any other act or omission by Defendants and/or were
20   caused by other events. Defendants have agreed to settle this Consolidated Action,
     without any admission of liability whatsoever, solely to avoid the expense,
21   distraction, and uncertainty of further litigation.
22
     3.      Why Is This a Class Action?
23
     In a class action, one or more people or entities called class representatives sue on
24   behalf of a group of people who have similar claims, otherwise known as members
25   of the Class or Class Members. One court resolves the issues for all the Class
26
                                                Case No. 3:16-cv-03044-L-MSB
27
                           NOTICE OF PROPOSED SETTLEMENT
28                                        7
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3427 Page 69 of 113
                                                                            EXHIBIT A-1


 1
     Members, except for those who exclude themselves from the Class. Judge M. James
     Lorenz is in charge of this class action.
 2
     4.    Why Is There a Settlement?
 3

 4
     The Court did not decide in favor of the Plaintiffs or Defendants. Instead, both
     sides have agreed to a settlement. As a result, the parties will avoid the cost of
 5   further litigation, and eligible Settlement Class Members who make valid claims
 6   will get compensation. Plaintiffs and their attorneys (referred to here as Lead
     Counsel) think the settlement is the best resolution of this lawsuit for all Settlement
 7   Class Members.
 8
     Defendants deny Plaintiffs’ allegations and further deny that they are liable to the
 9   Plaintiffs and/or the Settlement Class but have agreed to settle this Consolidated
10
     Action, without any admission of liability whatsoever, to avoid the expense,
     distraction, and uncertainty of further litigation.
11
                             WHO IS IN THE SETTLEMENT
12
     To see if you will get money from this settlement, you first have to determine if
13
     you are a Settlement Class Member.
14
     5.    How Do I Know if I Am A Part of the Settlement?
15
     The Settlement Class includes all persons or entities who purchased or otherwise
16
     acquired a legal or beneficial ownership interest in Illumina’s Common Stock
17   between July 26, 2016 through October 10, 2016, inclusive.
18   6.    What Are the Exceptions to Being Included?
19
     Excluded from the Settlement Class are Defendants and their family members, any
20   entity in which Defendants have or had a controlling interest, the officers and
     directors of Illumina during the Class Period, and the legal representatives, agents,
21
     executors, successors, or assigns of any of these excluded persons or entities. Also
22   excluded from the Settlement Class are any putative Settlement Class Members who
23
     exclude themselves by filing a timely and valid request for exclusion in accordance
     with the requirements set forth in this Notice.
24
     If you sold but did not purchase Illumina Common Stock during the Class Period,
25   you are not a member of the Settlement Class. You are a member of the Settlement
26
                                               Case No. 3:16-cv-03044-L-MSB
27
                          NOTICE OF PROPOSED SETTLEMENT
28                                       8
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3428 Page 70 of 113
                                                                          EXHIBIT A-1


 1
     Class only if you purchased or otherwise acquired your shares during the Class
     Period.
 2
     7.    I’m Still Not Sure If I Am Included in the Class Action
 3

 4
     If you are still not sure whether you are included, you can ask for free help. You
     can contact the Claims Administrator toll-free at (833) 216-4455, or you can fill
 5   out and return the Proof of Claim form enclosed with this Notice package to see if
 6   you qualify.

 7               THE SETTLEMENT BENEFITS – WHAT YOU GET
 8   8.    What Does the Settlement Provide?
 9
     In exchange for settling all Released Claims against them and the other Released
10   Parties, Defendants have agreed to cause their insurers to pay a total of $13,850,000
     in cash as part of the Settlement.
11

12   The Settlement Fund will be divided among all eligible Settlement Class Members
     who send in valid Proof of Claim forms, after payment of Court-approved
13   attorneys’ fees and expenses and the costs of claims administration, including the
14   costs of printing and mailing this Notice and the cost of publishing notice (the “Net
     Settlement Fund”).
15
     9.    How Much Will My Payment Be?
16

17   Your share of the Net Settlement Fund will depend on several things, including
     how many Settlement Class Members submit timely and valid Proof of Claim
18   forms, the total recognized losses represented by the valid Proof of Claim forms that
19   Settlement Class Members send in, the total number of shares of Illumina Common
     Stock you purchased or acquired, how much you paid, when you sold or divested,
20   and/or the proceeds you received when you sold or divested.
21
     By following the instructions in the Plan of Allocation, you can calculate what is
22   called your Recognized Loss. The Plan of Allocation for this Settlement is as
     follows: Each Class Member that submits a valid Claim (an “Authorized
23
     Claimant”) will be assigned a Recognized Loss. An Authorized Claimant’s
24   Recognized Loss depends upon the number of Illumina shares purchased or
     acquired during the Class Period and held at the close of trading on October 10,
25
     2016.
26
                                              Case No. 3:16-cv-03044-L-MSB
27
                         NOTICE OF PROPOSED SETTLEMENT
28                                      9
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3429 Page 71 of 113
                                                                           EXHIBIT A-1


 1
     For each share of Common Stock purchased, an Authorized Claimant’s Recognized
     Loss is equal to:
 2
        • If the share was purchased during the Class Period and held through January
 3
          9, 2017, then the Recognized Loss is equal to the price paid for the share
 4        minus $134.01 (which is the mean trading price of Illumina’s Common
          Stock during the 90-day period following the Class Period);
 5

 6      • If the share was purchased during the Class Period and sold between October
          11, 2016 and January 9, 2017, then the Recognized Loss is equal to the price
 7        paid for the share minus the greater of (i) $134.01 or (ii) the price at which
 8        you sold the share.
 9      • If the share was purchased during the Class Period and sold on or before
10
          October 10, 2016, then the Recognized Loss is $0. This is because the share
          was not harmed in accordance with Plaintiffs’ theory of liability and,
11        therefore, there are no recoverable damages.
12   This will not be the amount of your payment. After the deadline for all Authorized
13   Claimants to send in their Proof of Claim forms, the payment you get will be a
     proportion of the Net Settlement Fund equal to your Recognized Loss divided by
14
     the total of each Authorized Claimant’s Recognized Losses. Your payment will be
15   made in cash.
16   The Plan of Allocation also includes the following provisions:
17
     1) An Authorized Claimant will have a Recognized Loss only in connection with
18      damaged shares. Thus, any transaction that resulted in a profit or gain will not
        be included in an Authorized Claimant’s overall Recognized Loss;
19

20   2) There shall be no Recognized Loss attributed to any Illumina securities other than
        Common Stock or to any shares of Common Stock purchased on a foreign
21
        exchange;
22
     3) The date of a purchase or sale is the “trade” date and not the “settlement” date;
23

24   4) The last-in, first-out basis (“LIFO”) will be applied to both purchases and sales;
25

26
                                              Case No. 3:16-cv-03044-L-MSB
27
                         NOTICE OF PROPOSED SETTLEMENT
28                                     10
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3430 Page 72 of 113
                                                                            EXHIBIT A-1


 1
     5) Exercise of option contracts or the conversion of preferred stock into Common
        Stock will be considered to be purchases or sales of Common Stock as of the date
 2      of the exercise or conversion. Your purchase or sale price will be the closing price
 3
        for the stock on that day, unless otherwise stated herein;

 4   6) No cash payment will be made on a claim where the potential distribution amount
 5      is less than $10. Please be advised that if you did not incur a Recognized Loss as
        defined in the Plan of Allocation, you will not receive a cash distribution from
 6      the Net Settlement Fund, but you will be bound by all determinations and
 7      judgments of the Court in connection with the Settlement, including being barred
        from asserting any of the Released Claims against the Released Parties;
 8
 9   7) No person shall have any claim against Lead Counsel or the Claims
        Administrator based on the distribution made substantially in accordance with
10      the Stipulation and this Plan of Allocation, or further orders of the Court. In
11      addition, Defendants and Defendants’ Counsel have no responsibility for the Plan
        of Allocation, the administration of the settlement, or the distribution to
12      Settlement Class Members, and no person shall have any claim against
13      Defendants or Defendants’ Counsel based on the Plan of Allocation, the
        administration of the settlement, or the distribution to the Settlement Class
14      Members; and
15
     8) Settlement Class Members who do not submit valid Proof of Claim forms will
16
        not share in the settlement proceeds. Settlement Class Members who do not either
17      submit a request for exclusion or submit a valid Proof of Claim form will
        nevertheless be bound by the Settlement and the Order and Final Judgment of the
18
        Court dismissing this Consolidated Action.
19

20         HOW YOU GET A PAYMENT – SUBMITTING A CLAIM FORM
21   10.   How Will I Get a Payment?
22
     To qualify for payment, you must be an eligible Settlement Class Member and you
23   must send in a Proof of Claim form. A Proof of Claim form is enclosed with this
24
     Notice. Read the instructions carefully, fill out the form, include all the documents
     the form asks for, sign it, and mail it in the enclosed envelope postmarked no later
25   than _______, 2019.
26
                                               Case No. 3:16-cv-03044-L-MSB
27
                          NOTICE OF PROPOSED SETTLEMENT
28                                      11
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3431 Page 73 of 113
                                                                           EXHIBIT A-1


 1
     11.   When Will I Get My Payment?

 2   The Court will hold a hearing on _______, 2019, to decide whether to approve the
     Settlement. If the Court approves the Settlement, there may be appeals. If any
 3   appeals are brought, a resolution of those appeals can take time, perhaps several
 4   years. Everyone who sends in a Proof of Claim form will be informed of the
     determination with respect to his or her claim. Please be patient.
 5

 6   12.   What Am I Giving Up to Get a Payment or Stay in the Class?

 7   Unless you exclude yourself, you are staying in the Settlement Class, and that
     means that you cannot sue, continue to sue, or be part of any other lawsuit against
 8
     Defendants or the other Released Parties about the same legal issues in this case. It
 9   also means that all of the Court’s Orders will apply to you and legally bind you,
     and you will release your claims in this case against Defendants and other Released
10
     Parties. The terms of the release are included in the Proof of Claim form that is
11   enclosed and are further described below.
12   Specifically, if the Settlement is approved, the Court will enter a judgment (the
13   “Judgment”). The Judgment will dismiss with prejudice the claims in the
     Consolidated Action and will provide that Plaintiffs and all other Settlement Class
14   Members, on behalf of themselves, and their respective past and present directors,
15   officers, employees, agents, trustees, fiduciaries, guardians, servants, consultants,
     underwriters, attorneys, advisors, representatives, estate trustees, heirs, executors,
16   administrators, predecessors, successors and assigns, and any other person
17   claiming by, through or on behalf of them, shall be deemed by operation of law to
     (a) have released, waived, discharged and dismissed each and every of the Released
18   Claims against the Released Parties; (b) forever be enjoined from commencing,
19   instituting or prosecuting any or all of the Released Claims against any of the
     Released Parties; and (c) forever be enjoined from instituting, continuing,
20   maintaining or asserting, either directly or indirectly, whether in the United States
21   or elsewhere, on their own behalf or on behalf of any class or any other person, any
     action, suit, cause of action, claim or demand against any person or entity who may
22   claim any form of contribution or indemnity from any of the Released Parties in
23   respect of any Released Claim.
24   “Released Claims” means any and all claims, debts, demands, rights, causes of
     action, or liabilities whatsoever (including, but not limited to, any claims for
25
     damages, interest, attorneys’ fees, expert or consulting fees, and any other costs,
26
                                              Case No. 3:16-cv-03044-L-MSB
27
                         NOTICE OF PROPOSED SETTLEMENT
28                                     12
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3432 Page 74 of 113
                                                                              EXHIBIT A-1


 1
     penalties, expenses or liability whatsoever, whenever or wherever incurred), whether
     based on federal, state, local, foreign, statutory, or common law or any other law,
 2   rule, or regulation, whether fixed or contingent, accrued or unaccrued, liquidated or
 3
     unliquidated, at law or in equity, matured or unmatured, whether class, individual,
     or otherwise in nature, whether personal or subrogated, whether suspected or
 4   unsuspected, including both known claims and Unknown Claims: (1) that have been
 5   or could have been asserted in any of the Complaints filed in this Consolidated
     Action, or (2) that, directly or indirectly, arise out of or are related to (i) any of the
 6   factual allegations in the Complaints, (ii) any misrepresentation or omission or
 7   alleged misrepresentation or omission by any Released Party before or during the
     Class Period related to or in connection with Illumina, or any of its subsidiaries, or
 8   the purchase or sale of Illumina Common Stock or (iii) any loss sustained or
 9   allegedly sustained as a result of the purchase, sale, or holding Illumina Common
     Stock during the Class Period. Notwithstanding the foregoing, “Released Claims”
10   does not include any claims to enforce the Settlement or any of its terms.
11
     “Released Parties” means Defendants; each of their respective current and former
12   officers, directors, employees, agents, servants, representatives, parents,
     subsidiaries, affiliates, trusts, controlled persons and entities, controlling persons and
13
     entities, successors, predecessors, assigns, assignees, attorneys, accountants,
14   advisors, insurers, family members and partners; and each of their respective heirs,
     executors, administrators, legal representatives, successors and assigns. “Unknown
15
     Claims” means any and all Released Claims that any Plaintiff or Settlement Class
16   Member does not know or suspect to exist in his, her or its favor, and any of the
     Settled Defendants’ Claims that any Defendant does not know or suspect to exist in
17
     his, her or its favor, which if known by him, her or it might have affected his, her or
18   its decision(s) with respect to the Settlement. With respect to any and all Released
     Claims and Settled Defendants’ Claims, Plaintiffs and Defendants stipulate and
19
     agree that upon the Effective Date, Plaintiffs and Defendants shall each, for
20   themselves and all persons claiming by, through, or on behalf of them, expressly
     waive, and each Settlement Class Member shall be deemed to have waived, and by
21
     operation of the Judgment shall have expressly waived, any and all provisions, rights
22   and benefits conferred by any law of any state or territory of the United States, or
     principle of common law, that is similar, comparable, or equivalent to Cal. Civ. Code
23
     §1542, which provides:
24
           A general release does not extend to claims that the creditor or releasing
25         party does not know or suspect to exist in his or her favor at the time of
26         executing the release and that, if known by him or her, would have
                                                        Case No. 3:16-cv-03044-L-MSB
27
                         NOTICE OF PROPOSED SETTLEMENT
28                                            13
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3433 Page 75 of 113
                                                                         EXHIBIT A-1


 1
           materially affected his or her settlement with the debtor or released
           party.
 2
     Plaintiffs and Defendants acknowledge, and all Settlement Class Members and any
 3   successors, assigns, and persons claiming through or on behalf of any of the
 4   foregoing, shall, by operation of law, be deemed to have acknowledged, that the
     inclusion of “Unknown Claims” in the definition of Released Claims and Settled
 5
     Defendants’ Claims were separately bargained for and constitute material elements
 6   of this Settlement.
 7             EXCLUDING YOURSELF FROM THE SETTLEMENT
 8
     If you do not want a payment from this settlement, but you want to keep the right
 9   to sue or continue to sue any Defendants or other Released Parties on your own
     about the same legal issues in this case, then you must take steps to get out of the
10
     Settlement Class. This is called excluding yourself or is sometimes referred to as
11   opting out of the Settlement Class.
12   13.   How Do I Get Out of the Class?
13
     To exclude yourself from the Settlement Class, you must send a letter by mail
14   stating that you want to be excluded from In re Illumina Inc. Securities Litigation,
     No. 3:16-CV-03044-L-MSB. You must include your name, address, telephone
15
     number, signature, the number of Illumina shares you purchased or otherwise
16   acquired during the Class Period, and the dates of such purchases or acquisitions.
     You must mail your exclusion request postmarked no later than _______, 2019 to:
17

18         Nicholas I. Porritt, Esq.
           Levi & Korsinsky, LLP
19         1101 30th Street, N.W., Suite 115
20         Washington, D.C. 20007

21   You cannot exclude yourself by phone or by e-mail. If you ask to be excluded, you
     are not eligible to get any settlement payment, and you cannot object to the
22   settlement. You will not be legally bound by anything that happens in this lawsuit.
23
     14.   If I Do Not Exclude Myself, Can I Sue Defendants for the Same Thing
24         Later?
25   No. Unless you exclude yourself, you give up any right to sue Defendants or other
26   Released Parties for the claims resolved by the class action settlement. If you have
                                                        Case No. 3:16-cv-03044-L-MSB
27
                         NOTICE OF PROPOSED SETTLEMENT
28                                           14
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3434 Page 76 of 113
                                                                            EXHIBIT A-1


 1
     a pending lawsuit against any Defendants, speak to your lawyer in that case
     immediately. Remember the exclusion deadline is ___________, 2019.
 2
     15.   If I Exclude Myself, Can I Get Money from This Settlement?
 3

 4
     No. If you exclude yourself, you will not be eligible to participate in the Settlement
     and should not send in a Proof of Claim form. However you may sue, continue to
 5   sue, or be part of a different lawsuit against any Defendants.
 6
     THE LAWYERS REPRESENTING YOU
 7
     16.   Do I Have a Lawyer in This Case?
 8
     The Court asked the law firm Levi & Korsinsky, LLP to represent you and other
 9
     Settlement Class Members.
10
     These lawyers are called Lead Counsel. You will not be charged for the services
11   of these lawyers. If you want to be represented by your own lawyer, you may hire
12   one at your own expense.

13   17.   How Will the Lawyers Be Paid?
14   Lead Counsel will ask the Court for attorneys’ fees of up to 25% of the Settlement
15   Fund ($3,462,500) and for reimbursement of their out-of-pocket litigation expenses
     up to $180,000, that were advanced in connection with the Consolidated Action.
16   Such sums as may be approved by the Court will be paid from the Settlement Fund.
17   Settlement Class Members are not personally liable for any such fees or expenses.

18   The attorneys’ fees and expenses requested will be the only payment to Lead
     Counsel for their efforts in achieving this settlement and for the risk in undertaking
19
     this representation on a wholly contingent basis. To date, Lead Counsel has not
20   been paid for their services for conducting this litigation on behalf of Plaintiffs and
     the Settlement Class nor for their substantial out-of-pocket expenses. The fees
21
     requested will compensate Lead Counsel for their work in achieving the Settlement
22   Fund and are within the range of fees awarded to class counsel under similar
     circumstances in other cases of this type. The Court may award less than this
23
     amount.
24
     Lead Counsel will also request reimbursement of attorneys’ fees and expenses for
25   administration of the settlement including costs associated with notice and the fees
26   and expenses of the claims administrator. Those amounts will be requested before
                                                        Case No. 3:16-cv-03044-L-MSB
27
                         NOTICE OF PROPOSED SETTLEMENT
28                                            15
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3435 Page 77 of 113
                                                                           EXHIBIT A-1


 1
     distribution of the Net Settlement Fund to Settlement Class Members. Again, such
     sums as may be approved by the Court will be paid from the Settlement Fund.
 2
     Lead Counsel will also request the Court to award Plaintiffs incentive awards in the
 3   following amounts: $25,000 for Natissisa and/or Anton Agoshkov; $1,000 for
 4   Braden Van Der Wall; and $1,000 for Steven Romanoff as rewards for their active
     participation in the Consolidated Action.
 5

 6                       OBJECTING TO THE SETTLEMENT

 7   You can tell the Court that you do not agree with the settlement or any part of it.
 8   18.   How Do I Tell the Court that I Do Not Like the Settlement?
 9
     If you are a Settlement Class Member, you can object to the settlement if you do
10   not like any part of it. You can give reasons why you think the Court should not
     approve it. The Court will consider your views. To object, you must send a letter
11
     saying that you object to the settlement in In re Illumina Inc. Securities Litigation,
12   No. 3:16-CV-03044-L-MSB. Be sure to include the reasons you object to the
     settlement as well as the following information: your name, address, telephone
13
     number, signature, the number of Illumina shares you purchased or otherwise
14   acquired during the Class Period, and the dates of such purchases or acquisitions.
     Any objection to the settlement must be mailed or delivered such that it is received
15
     by the following no later than ______, 2019.
16
           Nicholas I. Porritt, Esq.
17         Levi & Korsinsky, LLP
18         1101 30th Street, N.W., Suite 115
           Washington, D.C. 20007
19

20   Lead Counsel will then immediately provide to Defendants’ Counsel any such
     objection.
21
     19.   What’s the Difference Between Objecting and Excluding?
22

23   Objecting is simply telling the Court that you do not like something about the
     settlement. You can object only if you stay in the Settlement Class. Excluding
24   yourself is telling the Court that you do not want to be part of the Settlement Class.
25   If you exclude yourself, you have no basis to object because the case no longer
     affects you.
26
                                              Case No. 3:16-cv-03044-L-MSB
27
                         NOTICE OF PROPOSED SETTLEMENT
28                                     16
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3436 Page 78 of 113
                                                                            EXHIBIT A-1


 1
                          THE COURT’S FAIRNESS HEARING

 2   The Court will hold a hearing to decide whether to approve the settlement. You may
     attend and you may ask to speak, but you do not have to.
 3

 4
     20.   When and Where Will the Court Decide Whether to Approve the
           Settlement?
 5
     The Court will hold a fairness hearing at ____ __.m., on ______, 2019, at the Edward
 6
     J. Schwartz Courthouse, 221 West Broadway, Courtroom 5B, San Diego, CA 92101.
 7   At this hearing the Court will consider whether the Settlement of the Consolidated
     Action is fair, reasonable, and adequate. If there are objections, the Court will
 8
     consider them. The Court will listen to people who have asked to speak at the
 9   hearing. The Court will also consider how much to pay to Lead Counsel. The Court
     may decide these issues at the hearing or take them under consideration. We do not
10
     know how long these decisions will take.
11
     21.   Do I Have to Come to the Hearing?
12
     No. Lead Counsel will answer any questions the Court may have on behalf of the
13
     Settlement Class Members. However you are welcome to come at your own expense.
14   If you send an objection, you do not have to come to Court to talk about it. As long
     as you mailed your written objection on time, the Court will consider it. You may
15
     also pay your own lawyer to attend, but it is not necessary.
16
     22.   May I Speak at the Hearing?
17
     You may ask the Court for permission to speak at the Settlement Hearing. To do so,
18
     you must send a letter saying that it is your intention to appear in In re Illumina Inc.
19   Securities Litigation, No. 3:16-CV-03044-L-MSB. Be sure to include your name,
     address, telephone number, signature, the number of Illumina shares you purchased
20
     or otherwise acquired during the Class Period, and the dates of such purchases or
21   acquisitions. Your notice of intention to appear must be received no later than
     ______, 2019, by Lead Counsel at the address listed in question 18. You cannot
22
     speak at the hearing if you exclude yourself from the Settlement Class.
23

24

25

26
                                               Case No. 3:16-cv-03044-L-MSB
27
                          NOTICE OF PROPOSED SETTLEMENT
28                                      17
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3437 Page 79 of 113
                                                                           EXHIBIT A-1


 1
                                  IF YOU DO NOTHING

 2   23.   What Happens if I Do Nothing At All?
 3   If you do nothing, you will get no money from this Settlement. But, unless you
 4
     exclude yourself, you will not be able to start a lawsuit, continue with a lawsuit, or
     be part of any other lawsuit against Defendants or other Released Parties about the
 5   same legal issues in this case.
 6
                           GETTING MORE INFORMATION
 7
     24.   Are There More Details About the Settlement?
 8
     This Notice summarizes the proposed settlement. More details are in the
 9
     Stipulation and Agreement of Class Settlement dated as of June 11, 2019. You can
10   get a copy of the Stipulation or more information about the Settlement by visiting
     www.IlluminaSecuritiesSettlement.com.
11

12   You can also contact the Claims Administrator:

13         Illumina, Inc. Securities Litigation
           c/o JND Legal Administration
14         P.O. Box 91086
15         Seattle, WA 98111-9186

16
     Or Lead Counsel
17
           Nicholas I. Porritt, Esq.
18         Levi & Korsinsky, LLP
19         1101 30th Street, N.W., Suite 115
           Washington, D.C. 20007
20

21   You can also obtain a copy from the Clerk’s Office during regular business hours:
22         Clerk of Court
23         United States District Court
           Southern District of California
24         333 West Broadway, Suite 420
25         San Diego, CA 92101
26
                                              Case No. 3:16-cv-03044-L-MSB
27
                         NOTICE OF PROPOSED SETTLEMENT
28                                     18
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3438 Page 80 of 113
                                                                           EXHIBIT A-1


 1
        DO NOT TELEPHONE THE COURT OR DEFENDANTS’ COUNSEL
                      REGARDING THIS NOTICE
 2
                           SPECIAL NOTICE TO NOMINEES
 3
             If you purchased or otherwise acquired shares of any Illumina Common Stock
 4   between July 26, 2016 through October 10, 2016, inclusive, then, within ten (10)
 5
     days after you received this Notice, you must either: (1) send a copy of this Notice
     and Proof of Claim by first class mail to all such beneficial owners; or (2) provide a
 6   list of names and addresses of such Persons to the Claims Administrator:
 7                            Illumina, Inc. Securities Litigation
 8                               c/o JND Legal Administration
                                        P.O. Box 91086
 9                                  Seattle, WA 98111-9186
10

11          If you choose to mail the Notice and Proof of Claim yourself, you may obtain
     from the Claims Administrator (without cost to you) as many additional copies of
12   these documents as you will need to complete the mailing.
13         Regardless of whether you choose to complete the mailing yourself or elect to
14   have the mailing performed for you, you may obtain reimbursement for or
     advancement of reasonable administrative costs actually incurred or expected to be
15   incurred in connection with forwarding the Notice and which would not have been
16   incurred but for the obligation to forward the Notice, upon submission of appropriate
     documentation to the Claims Administrator. Reimbursement will be limited to
17   reasonable costs and expenses not to exceed $0.65 per mailing.
18   DATED: ______________, 2019
19                                    BY ORDER OF THE UNITED STATES
20                                    DISTRICT COURT FOR THE SOUTHERN
                                      DISTRICT OF CALIFORNIA
21

22

23

24

25

26
                                              Case No. 3:16-cv-03044-L-MSB
27
                         NOTICE OF PROPOSED SETTLEMENT
28                                     19
Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3439 Page 81 of 113




                         Exhibit A-2
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3440 Page 82 of 113


                                                                                  EXHIBIT A-2

 1

 2
                           UNITED STATES DISTRICT COURT

 3
                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA

 4
                                                      Master File No. 3:16-cv-03044-L-MSB
 5

 6       IN RE ILLUMINA, INC.                         CLASS ACTION
         SECURITIES LITIGATION
 7

 8

 9

10

11                          PROOF OF CLAIM AND RELEASE
12   I.     GENERAL INSTRUCTIONS
13          1.     To recover as a member of the class based on your claims in the action
14   entitled In re Illumina, Inc. Securities Litigation, 3:16-cv-03044-L-MSB (the
15   “Consolidated Action”), you must complete and, on pages _____ hereof, sign this
16   Proof of Claim and Release Form. If you fail to file a properly addressed (as set
17   forth in paragraph 3 below) Proof of Claim and Release Form, your claim may be
18   rejected and you may be precluded from any recovery from the Settlement Fund
19   created in connection with the proposed Settlement of the Consolidated Action. 1
20          2.     Submission of this Proof of Claim and Release Form, however, does
21 not assure that you will share in the proceeds of Settlement of the Consolidated

22 Action. Your recovery, if any, will be calculated as described in the Plan of

23
     1
24  This Proof of Claim incorporates by reference the definitions in the Stipulation and Agreement
   of Settlement, dated June 11, 2019 (the “Settlement” or “Stipulation”), and all capitalized terms
25 used but not defined herein shall have the same meanings as in the Settlement. A copy of the
   Settlement can be obtained at www.IlluminaSecuritiesSettlement.com.
26                                                    Master File No. 3:16-cv-03044-L-MSB
27                                      PROOF OF CLAIM
                                               1
28
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3441 Page 83 of 113


                                                                          EXHIBIT A-2
 1   Allocation in the Notice of Pendency and Proposed Settlement of Class Action (the
 2   “Notice”).
 3         3.      YOU MUST MAIL YOUR COMPLETED AND SIGNED PROOF OF
 4   CLAIM        AND   RELEASE       FORM        POSTMARKED         ON   OR    BEFORE
 5   ________________, 2019, ADDRESSED AS FOLLOWS:
 6
                              Illumina, Inc. Securities Litigation
 7                               c/o JND Legal Administration
 8
                                        P.O. Box 91086
                                    Seattle, WA 98111-9186
 9
           4.      If you are a Settlement Class Member, you are bound by the terms of
10
     any judgment entered in the Consolidated Action, WHETHER OR NOT YOU
11
     SUBMIT A PROOF OF CLAIM AND RELEASE FORM unless you timely and
12
     validly request exclusion from the Settlement Class pursuant to the Notice.
13
     II.   CLAIMANT IDENTIFICATION
14
           1.      If you purchased or otherwise acquired a legal or beneficial ownership
15
     interest in Illumina, Inc. Common Stock, during the period from July 26, 2016
16
     through October 10, 2016, inclusive (the “Class Period”), and held the certificate(s)
17
     in your name, you are the beneficial purchaser or acquirer as well as the record
18
     purchaser or acquirer. If, however, the certificate(s) were registered in the name of
19
     a third party, such as a nominee or brokerage firm, you are the beneficial purchaser
20
     and the third party is a record purchaser.
21
           2.      Use Part I of the Proof of Claim and Release Form entitled “Claimant
22
     Identification” to identify each purchaser of record (“nominee”), if different from
23
     the beneficial purchaser of Illumina, Inc. Common Stock which form the basis of
24
     your claim. THIS PROOF OF CLAIM AND RELEASE FORM MUST BE FILED
25
     BY THE ACTUAL BENEFICIAL PURCHASER OR PURCHASERS, OR THE
26
   LEGAL REPRESENTATIVE OF SUCH PURCHASER OR PURCHASERS OF
27                               Master File No. 3:16-cv-03044-L-MSB
28                      PROOF OF CLAIM
                               2
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3442 Page 84 of 113


                                                                           EXHIBIT A-2
 1   THE ILLUMINA, INC. COMMON STOCK UPON WHICH THIS CLAIM IS
 2 BASED.

 3          3.    All joint purchasers must sign this Proof of Claim and Release Form.
 4   Executors, administrators, guardians, conservators, and trustees must complete and
 5   sign this Proof of Claim and Release Form on behalf of Persons represented by them;
 6   their authority must accompany this claim and their titles or capacities must be
 7   stated. The Social Security (or taxpayer identification) number and telephone
 8   number of the beneficial owner may be used in verifying the claim. Failure to
 9   provide the foregoing information could delay verification of your claim or result in
10   rejection of your Claim.
11   III.   CLAIM FORM
12          1.    Use Part II of the Proof of Claim and Release Form below entitled
13   “Schedule of Transactions in Illumina, Inc. Common Stock” to supply all required
14   details of your transaction(s) in Illumina, Inc. Common Stock. If you need more
15   space or additional schedules, attach separate sheets giving all of the required
16   information in substantially the same form. Sign and print or type your name on each
17   additional sheet.
18          2.    On the schedules, provide all of the requested information with respect
19   to all of your purchases or acquisitions and all of your sales of Illumina, Inc.
20 Common Stock which took place at any time from July 26, 2016 through October

21 10, 2016, inclusive, whether such transactions resulted in a profit or a loss. You must

22 also provide all of the requested information with respect to all of the shares of

23 Illumina, Inc. Common Stock you held at the close of trading on October 10, 2016.

24 Failure to report all such transactions may result in the rejection of your Claim.

25          3.    List each transaction in the Class Period separately and in chronological
26 order by trade date, beginning with the earliest. You must accurately provide the

27                                            Master File No. 3:16-cv-03044-L-MSB
28                                   PROOF OF CLAIM
                                            3
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3443 Page 85 of 113


                                                                            EXHIBIT A-2
 1   month, day, and year of each transaction you list.
 2         4.     Broker confirmations or other documentation of your transactions in
 3   Illumina, Inc. Common Stock should be attached to your Proof of Claim and Release
 4   Form. Failure to provide this documentation could delay verification of your Claim
 5   or result in rejection of your Claim.
 6         5.     The above requests are designed to provide the minimum amount of
 7   information necessary to process your Claim.
 8         6.     NOTICE REGARDING ELECTRONIC FILES: Certain Claimants
 9   with large numbers of transactions may request, or may be requested, to submit
10   information regarding their transactions in electronic files. To obtain the mandatory
11   electronic filing requirements and file layout, you may visit the settlement website
12   at www.IlluminaSecuritiesSettlement.com. Any file not in accordance with the
13   required electronic filing format will be subject to rejection.
14

15                             UNITED STATES DISTRICT COURT

16                          SOUTHERN DISTRICT OF CALIFORNIA
17
                               In re Illumina, Inc. Securities Litigation
18

19                                     Case No. 3:16-cv-03044

20                              PROOF OF CLAIM AND RELEASE
21
                                 Must be Postmarked No Later Than
22

23                                      _____________, 2019
24                                       Please Type or Print
25
           PART I:       CLAIMANT IDENTIFICATION
26

27                                             Master File No. 3:16-cv-03044-L-MSB
28                                    PROOF OF CLAIM
                                             4
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3444 Page 86 of 113


                                                           EXHIBIT A-2
 1
         _____________________________________________________________
         Beneficial Owner’s Name (First, Middle, Last)
 2

 3
         _____________________________________________________________
         Street Address
 4

 5       ____________________________       ____________________________
         City                               State or Province
 6

 7       _____________________________ ________________________
         Zip Code or Postal Code       Country
 8
 9       ________________________________         ______________ Individual
         Social Security Number or
10       Taxpayer Identification Number           ___________Corporation/Other
11
         ____________________               ______________________
12       Area Code                          Telephone Number (Work)
13
         ____________________               _______________________
14       Area Code                          Telephone Number (Home)
15
         ____________________________________________________________
16       Record Owner’s Name (if different from beneficial owner listed above)
17

18

19

20

21

22

23

24

25

26

27                                       Master File No. 3:16-cv-03044-L-MSB
28                              PROOF OF CLAIM
                                       5
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3445 Page 87 of 113


                                                        EXHIBIT A-2
 1
         PART II:     SCHEDULE OF TRANSACTIONS IN ILLUMINA, INC.
                      COMMON STOCK
 2

 3
         A.     Number of shares of Illumina, Inc. common stock held at the close of
                trading on July 25, 2016: _______
 4

 5       B.     Purchases or acquisitions of Illumina, Inc. common stock between
                July 26, 2016 and October 10, 2016, inclusive. Be sure to attach
 6              documentation verifying your transactions. (Must be documented.)
 7
               Trade Date         Number of Securities        Total Transaction
 8             Mo. Day Year       Sold or Disposed            Price
 9        1.
          2.
10        3.
11
         C.     Sales or dispositions of Illumina, Inc. common stock between July 26,
12              2016 and October 10, 2016. (Must be documented.)
13
               Trade Date         Number of Securities        Total Purchase Price
14
               Mo. Day Year       Purchased or Acquired
15        1.
          2.
16
          3.
17

18
         D.     Number of shares of Illumina, Inc. common stock held at the close of
                trading on October 10, 2016 (must be documented): ____________
19

20
                If you require additional space, attach extra schedules in the same
                format as above. Sign and print your name on each additional page.
21

22
         YOU MUST READ AND SIGN THE RELEASE ON PAGE ____.
         FAILURE TO SIGN THE RELEASE MAY RESULT IN A DELAY IN
23       PROCESSING OR THE REJECTION OF YOUR CLAIM.
24

25

26

27                                         Master File No. 3:16-cv-03044-L-MSB
28                                PROOF OF CLAIM
                                         6
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3446 Page 88 of 113


                                                                          EXHIBIT A-2
 1
     IV.   SUBMISSION TO JURISDICTION OF COURT AND
           ACKNOWLEDGMENTS
 2

 3
           I (We) submit this Proof of Claim and Release under the terms of the

 4   Stipulation and Agreement of Settlement, dated June 11, 2019 (“Settlement” or
 5
     “Stipulation”) described in the Notice. I (We) also submit to the jurisdiction of the
 6

 7 United States District Court for the Southern District of California, with respect to

 8 my (our) Claim as a Settlement Class Member (as defined in the Notice) and for
 9
     purposes of enforcing the Releases set forth in the Settlement and herein. I (We)
10

11 further acknowledge that I am (we are) bound by and subject to the terms of any

12 judgment that may be entered in the Consolidated Action. I (We) agree to furnish

13
     additional information to Lead Counsel or the Claims Administrator to support this
14

15 claim if required to do so. I (We) have not submitted any other claim covering the

16   same purchases or sales of Illumina, Inc. securities during the Class Period and know
17
     of no other Person having done so on my (our) behalf.
18

19   V.    RELEASE
20         1.     I (We) hereby acknowledge, on behalf of myself (ourselves) and each
21
     of my (our) past and present directors, officers, employees, agents, trustees,
22

23   fiduciaries, guardians, servants, consultants, underwriters, attorneys, advisors,
24   representatives, estate trustees, heirs, executors, administrators, predecessors,
25
     successors and assigns, and any other person claiming by, through or on behalf of
26

27                                            Master File No. 3:16-cv-03044-L-MSB
28                                   PROOF OF CLAIM
                                            7
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3447 Page 89 of 113


                                                                          EXHIBIT A-2
 1
   me (us) that I (we): (a) fully, finally and forever settle, release, waive, relinquish,

 2   discharge, and dismiss each and every of the Released Claims against the Released
 3
     Parties; (b) am (are) forever enjoined from commencing, instituting, or prosecuting
 4

 5   any or all of the Released Claims against the Released Parties; and (c) am (are)

 6   forever enjoined from instituting, continuing, maintaining, or asserting, either
 7
     directly or indirectly, whether in the United States or elsewhere, on my (our) own
 8
 9   behalf or on behalf of any class or any other person, any action, suit, cause of action,

10   claim or demand against any person or entity who may claim any form of
11
     contribution or indemnity from any of the Released Parties in respect of any
12

13   Released Claim or any matter related thereto.

14         2.      “Released Claims” means any and all claims, debts, demands, rights,
15
     causes of action, or liabilities whatsoever (including, but not limited to, any claims
16

17   for damages, interest, attorneys’ fees, expert or consulting fees, and any other costs,
18   penalties, expenses or liability whatsoever, whenever or wherever incurred), whether
19
     based on federal, state, local, foreign, statutory, or common law or any other law,
20

21   rule, or regulation, whether fixed or contingent, accrued or unaccrued, liquidated or
22   unliquidated, at law or in equity, matured or unmatured, whether class, individual,
23
     or otherwise in nature, whether personal or subrogated, whether suspected or
24

25   unsuspected, including both known claims and Unknown Claims: (1) that have been
26   or could have been asserted in any of the Complaints filed in this Consolidated
27                                             Master File No. 3:16-cv-03044-L-MSB
28                                    PROOF OF CLAIM
                                             8
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3448 Page 90 of 113


                                                                            EXHIBIT A-2
 1
   Action, or (2) that, directly or indirectly, rise out of or are related to (i) any of the

 2   factual allegations in the Complaints, (ii) any misrepresentation or omission or
 3
     alleged misrepresentation or omission by any Released Party before or during the
 4

 5   Class Period related to or in connection with Illumina, Inc., or any of its subsidiaries

 6   or the purchase or sale of Illumina, Inc. Common Shares, or (iii) any loss sustained
 7
     or allegedly sustained as a result of the purchase, sale, or holding Common Shares
 8
 9   issued by Illumina, Inc., during the Class Period. Notwithstanding the foregoing,

10   “Released Claims” does not include any claims to enforce the Settlement or any of
11
     its terms.
12

13          3.    “Unknown Claims” means any and all Released Claims that any

14   Plaintiff or Settlement Class Member does not know or suspect to exist in his, her or
15
     its favor, and any of the Settled Defendants’ Claims that any Defendant does not
16

17   know or suspect to exist in his, her or its favor, which if known by him, her or it
18   might have affected his, her or its decision(s) with respect to the Settlement. With
19
     respect to any and all Released Claims and Settled Defendants’ Claims, Plaintiffs
20

21   and Defendants stipulate and agree that upon the Effective Date, Plaintiffs and
22   Defendants shall each, for themselves and all persons claiming by, through, or on
23
     behalf of them, expressly waive, and each Class Member shall be deemed to have
24

25   waived, and by operation of the Judgment shall have expressly waived, any and all
26   provisions, rights and benefits conferred by any law of any state or territory of the
27                                             Master File No. 3:16-cv-03044-L-MSB
28                                    PROOF OF CLAIM
                                             9
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3449 Page 91 of 113


                                                                        EXHIBIT A-2
 1
   United States, or principle of common law, that is similar, comparable, or equivalent

 2   to Cal. Civ. Code §1542, which provides:
 3
                  A general release does not extend to claims that the creditor or
 4                releasing party does not know or suspect to exist in his or her
 5                favor at the time of executing the release and that, if known by
                  him or her, would have materially affected his or her settlement
 6                with the debtor or released party.
 7
           Plaintiffs and Defendants acknowledge, and all Class Members and any
 8
 9 successors, assigns, and persons claiming through or on behalf of any of the

10 foregoing, shall, by operation of law, be deemed to have acknowledged that the

11
     inclusion of “Unknown Claims” in the definitions of Released Claims and Settled
12

13 Defendants’ Claims were separately bargained for and constitute material elements

14 of the Settlement.

15
           4.     “Released Parties” means Defendants; each of their respective current
16

17 and former officers, directors, employees, agents, servants, representatives, parents,

18 subsidiaries, affiliates, trusts, controlled persons and entities, controlling persons and

19
     entities, successors predecessors, assigns, assignees, attorneys, accountants,
20

21 advisors, insurers, family members and partners; and each of their respective heirs,

22 executors, administrators, legal representatives, successors and assigns.

23
           5.     This release shall be of no force or effect unless and until the Court
24

25 approves the Settlement set forth in the Stipulation and it becomes effective on the

26 Effective Date.

27                                            Master File No. 3:16-cv-03044-L-MSB
28                                   PROOF OF CLAIM
                                           10
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3450 Page 92 of 113


                                                                       EXHIBIT A-2
 1
           6.     I (We) hereby warrant and represent that I (we) have not assigned or

 2   transferred or purported to assign or transfer, voluntarily or involuntarily, any matter
 3
     released pursuant to this release or any other part or portion thereof.
 4

 5         7.     I (We) hereby warrant and represent that I (we) have included

 6   information about all of my (our) transactions in Illumina, Inc. Common Stock that
 7
     occurred during the Class Period as well as the amount of Illumina, Inc. Common
 8
 9   Stock held by me (us) at the opening of trading on July 26, 2016, and the close of

10   trading on October 10, 2016.
11
           8.     I (We) certify that I am (we are) not subject to backup withholding
12

13   under the provisions of Section 3406(a)(1)(C) of the Internal Revenue Code.

14         Note: If you have been notified by the Internal Revenue Service that you are
15
     subject to backup withholding, please strike out the language that you are not subject
16

17   to backup withholding in the certification above.
18         I declare under penalty of perjury under the laws of the United States of
19
     America that the foregoing information supplied by the undersigned is true and
20

21   correct.
22

23

24

25

26

27                                             Master File No. 3:16-cv-03044-L-MSB
28                                    PROOF OF CLAIM
                                            11
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3451 Page 93 of 113


                                                                EXHIBIT A-2
 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15   THIS PROOF OF CLAIM FORM MUST BE MAILED NO LATER THAN

16                     _____, ADDRESSED AS FOLLOWS
17
                         Illumina, Inc. Securities Litigation
18                          c/o JND Legal Administration
19                                 P.O. Box 91086
                               Seattle, WA 98111-9186
20

21

22

23

24

25

26

27                                       Master File No. 3:16-cv-03044-L-MSB
28                              PROOF OF CLAIM
                                      12
Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3452 Page 94 of 113




                         Exhibit A-3
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3453 Page 95 of 113


                                                                         EXHIBIT A-3

 1

 2                     UNITED STATES DISTRICT COURT
 3              FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 4
                                               Master File No. 3:16-cv-03044-L-MSB
 5

 6   IN RE ILLUMINA, INC.                      CLASS ACTION
     SECURITIES LITIGATION
 7

 8

 9

10

11   TO: ALL PERSONS OR ENTITIES WHO PURCHASED OR OTHERWISE
12   ACQUIRED A LEGAL OR BENEFICIAL OWNERSHIP INTEREST IN
13 ILLUMINA’S COMMON STOCK BETWEEN JULY 26, 2016 THROUGH

14 OCTOBER 10, 2016, INCLUSIVE (THE “CLASS PERIOD”).

15

16 YOU ARE HEREBY NOTIFIED, pursuant to Rule 23 of the Federal Rules of

17 Civil Procedure that a hearing will be held on _____________, 2019, at ___:00

18 __.m., before the Honorable M. James Lorenz, United States District Judge, at the

19 Edward J. Schwartz Courthouse, 221 West Broadway, Courtroom 5B, San Diego,
20 CA 92101, for the purpose of determining, among other things: (1) whether the

21 proposed Settlement of the securities class action claims asserted in this

22 Consolidated Action, pursuant to which Illumina, Inc., will cause Defendants’

23 insurers to deposit $13,850,000.00 in cash into a Settlement Fund in exchange for

24 the dismissal of the Consolidated Action with prejudice and a release of all Released

25 Claims against Defendants and other Released Parties, should be approved by the

26                                         Master File No. 3:16-cv-03044-L-MSB
27                                 SUMMARY NOTICE
                                         1
28
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3454 Page 96 of 113


                                                                                     EXHIBIT A-3
 1   Court as fair, reasonable, and adequate; (2) whether the Court should grant final
 2   certification of the Consolidated Action as a class action for settlement purposes
 3   and confirm the appointments of Class Representatives and Lead Counsel; (3)
 4   whether the Consolidated Action should be dismissed on the merits with prejudice
 5   as set forth in the Stipulation and Agreement of Settlement dated June 11, 2019 (the
 6   “Settlement” or “Stipulation”); (4) whether the Court should permanently enjoin
 7   the assertion of any claims that arise from or relate to the subject matter of the
 8   Consolidated Action; (5) whether the application for the payment of attorneys’ fees
 9   and expenses to be submitted by Lead Counsel should be approved; (6) whether the
10   Plan of Allocation is fair and reasonable to the members of the Settlement Class;
11   and (7) whether any application for compensatory awards to be submitted by
12 Plaintiffs should be approved. 1

13

14 If you purchased or otherwise acquired a legal or beneficial interest in Illumina, Inc.

15 common stock, from July 26, 2016 through October 10, 2016, inclusive, your rights

16 may be affected by the settlement of this Consolidated Action and you may be

17 entitled to share in the distribution of the Settlement Fund if you submit a Proof of

18 Claim and Release Form no later than ________, 2019, and if the information and

19 documentation you provide in that Proof of Claim and Release Form establishes

20 that you are entitled to recovery.

21

22 This Summary Notice provides only a summary of matters regarding the

23 Consolidated Action and the Settlement.               A detailed Notice of Pendency and
24
     1
25    This Summary Notice incorporates by reference the definitions in the Stipulation and
     Agreement of Settlement, dated June 10, 2019 (the “Settlement” or “Stipulation”), and all
26   capitalized terms used, but not defined herein, shall have the same meaning as in the Settlement.
     A copy of the Settlement can be obtained at www.IlluminaSecuritiesSettlement.com.
27                                              Master File No. 3:16-cv-03044-L-MSB
28                                      SUMMARY NOTICE
                                              2
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3455 Page 97 of 113


                                                                        EXHIBIT A-3
 1   Proposed Settlement of Class Action (the “Notice”) describing the Consolidated
 2 Action, the proposed Settlement, and the rights of Settlement Class Members to

 3 appear in Court at the Final Approval Hearing, to request to be excluded from the

 4 Settlement Class, and/or to object to the Settlement, the Plan of Allocation and/or

 5 the request by Legal Counsel for an award of attorneys’ fees and reimbursement of

 6 Litigation Expenses, has been mailed to persons or entities known to be potential

 7 Settlement Class Members. If you have not received the Notice and a copy of the

 8 Proof of Claim and Release Form, you may obtain them free of charge by contacting
 9 the Claims Administrator, by mail at: Illumina, Inc. Securities Litigation, c/o JND

10 Legal Administration, P.O. Box 91086, Seattle, WA 98111-9186.

11

12   As further described in the Notice, if you are a Settlement Class Member, you will
13   be bound by any Judgment entered in the Consolidated Action, regardless of
14   whether you submit a Proof of Claim and Release Form, unless you exclude
15 yourself from the Class, in accordance with the procedures set forth in the Notice,

16 no later than _________, 2019. Any objections to the Settlement, Plan of

17 Allocation, application for attorneys’ fees and expenses, or applications for

18 compensatory awards must be filed and served, in accordance with the procedures

19 set forth in the Notice, no later than _________, 2019.

20

21 Inquiries, other than requests for the Notice, may be made to Lead Counsel for the

22 Class: Nicholas I. Porritt, Esq., Levi & Korsinsky, LLP, 1101 30th Street, N.W.,

23 Suite 115, Washington, D.C. 20007, nporritt@zlk.com.

24

25 INQUIRIES SHOULD NOT BE DIRECTED TO THE COURT, THE

26 CLERK’S OFFICE, DEFENDANTS, OR DEFENDANTS’ COUNSEL.

27                                         Master File No. 3:16-cv-03044-L-MSB
28                                 SUMMARY NOTICE
                                         3
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3456 Page 98 of 113


                                                                      EXHIBIT A-3
 1

 2   If you have any questions about the Settlement, you may contact Lead Counsel at
 3   the address listed above.
 4

 5   DATED: ______________, 2019
 6                                        BY ORDER OF THE UNITED STATES
 7                                   DISTRICT COURT FOR THE SOUTHERN
 8                                                  DISTRICT OF CALIFORNIA
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                        Master File No. 3:16-cv-03044-L-MSB
28                                SUMMARY NOTICE
                                        4
Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3457 Page 99 of 113




                           Exhibit B
Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3458 Page 100 of 113


                                                                           EXHIBIT B

 1

 2

 3

 4

 5                       UNITED STATES DISTRICT COURT
 6               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 7
     IN RE ILLUMINA, INC.                       Master File No. 3:16-cv-03044-L-MSB
 8
     SECURITIES LITIGATION
 9                                              [PROPOSED] FINAL
10                                              JUDGEMENT AND ORDER OF
                                                DISMISSAL WITH PREJUDICE
11

12

13

14

15         WHEREAS, this matter came before the Court for hearing pursuant to an
16   Order of this Court, dated _________________, 2019, on Plaintiffs’ application for
17   approval of the Settlement set forth in the Stipulation and Agreement of Settlement
18   (the “Settlement” or “Stipulation”), dated as of June 11, 2019:
19         (A)    Pursuant    to   the   Preliminary   Approval    Order   entered   on
20   _______________, 2019, this Court scheduled a Settlement Hearing for
21   _________________, 2019, at _____ __.m. (the “Settlement Hearing”), to
22   determine, inter alia, whether the terms and conditions of the Settlement are fair,
23   reasonable, and adequate, and should be approved by the Court; and whether
24   Judgement should be entered dismissing the Consolidated Action with prejudice
25

26                                              Case No. 3:16-cv-03044-L-MSB
27                              FINAL APPROVAL ORDER
                                          1
28
Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3459 Page 101 of 113


                                                                              EXHIBIT B
 1   and releasing the Settlement Class Members’ Released Claims against all Released
 2   Parties;
 3         (B)   The Court has received affidavit(s) and/or declaration(s) attesting to
 4   compliance with the terms of the Preliminary Approval Order, including the mailing
 5   of the Notice and publication of the Summary Notice;
 6         (C)   Due to adequate notice having been given to the Class as required by
 7 the Preliminary Approval Order, and the Court having held a Settlement Hearing

 8 on ______________, 2019, and the Court having considered all papers filed and
 9 proceedings in this Consolidated Action and otherwise being fully informed of the

10 matters herein, and for the reasons stated on the record on _______________, 2019

11 and set forth in more detail in the Court’s written opinion, and good cause

12 appearing,

13         NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
14 DECREED:

15      1. This Order and Final Judgment (the “Judgment”) incorporates by reference
16         the definitions in the Settlement, and all capitalized terms, unless otherwise
17         defined herein, shall have the meaning as set forth in the Settlement.
18      2. This Court has jurisdiction to enter this Judgment. This Court has jurisdiction
19         over the subject matter of this Consolidated Action and over all parties to this
20         Consolidated Action, including all Settlement Class Members.
21      3. Plaintiffs and all Settlement Class Members are bound by this Judgment.
22         [**The parties identified in Exhibit 1 have submitted timely and valid
23         Requests for Exclusion and are accordingly excluded from the definition of
24         the Settlement Class and shall not be bound by the Judgment.**]
25      4. This Court finds that the distribution of the Notice and the publication of the
26         Summary Notice, and the notice methodology, all of which were
27                                              Case No. 3:16-cv-03044-L-MSB
28                              FINAL APPROVAL ORDER
                                          2
Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3460 Page 102 of 113


                                                                              EXHIBIT B
 1         implemented in accordance with the terms of the Stipulation and the Court’s
 2         Preliminary Approval Order:
 3         (a)   Constituted the best practicable notice to Settlement Class Members
 4               under the circumstances of this Consolidated Action;
 5         (b)   Were reasonably calculated, under the circumstances, to apprise
 6               Settlement Class Members of: (i) the proposed Settlement of this
 7               Consolidated Action; (ii) their right to exclude themselves from the
 8               Settlement Class; (iii) their right to object to any aspect of the proposed
 9               Settlement; (iv) their right to appear at the Settlement Hearing, either
10               on their own or through counsel hired at their own expense, if they did
11               not exclude themselves from the Settlement Class; and (v) the binding
12               effect of the proceedings, rulings, orders, and judgments in this
13               Consolidated Action, whether favorable or unfavorable, on all persons
14               not excluded from the Settlement Class;
15         (c)   Were reasonable, fair, and constituted due, adequate, and sufficient
16               notice to all persons entitled to be provided with notice; and
17         (d)   Fully satisfied all applicable requirements of the Federal Rules of Civil
18               Procedure (including Rules 23(c) and (d)), the United States
19               Constitution (including the Due Process Clause), the Securities
20               Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(7), the Private Securities
21               Litigation Reform Act of 1995, the Local Rules of the United States
22               District Court for the Southern District of California, and any other
23               applicable laws or rules.
24         5.    The terms and provisions of the Stipulation (i) were the result of
25   extensive arm’s-length negotiations between experienced counsel undertaken with
26   the assistance of an experienced mediator and after the completion of substantial
27                                             Case No. 3:16-cv-03044-L-MSB
28                             FINAL APPROVAL ORDER
                                         3
Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3461 Page 103 of 113


                                                                               EXHIBIT B
 1   discovery; (ii) fall within a range of reasonableness warranting final approval; (iii)
 2   have no obvious deficiencies; and (iv) do not improperly grant preferential
 3   treatment to any plaintiff or portion of the Settlement Class.
 4           6.   The Court grants certification of the Settlement Class solely for
 5   purposes of the Settlement pursuant to Fed. R. Civ. P. 23(b)(3). The Class is defined
 6   to consist of all persons or entities who purchased or otherwise acquired Illumina,
 7   Inc. common stock between July 26, 2016 through October 10, 2016, inclusive (the
 8   “Class Period”). Excluded from the Settlement Class are (i) any putative Settlement
 9   Class Members who excluded themselves by filing a timely and valid request for
10   exclusion in accordance with the requirements set forth in the Notice; (ii)
11   Defendants and their family members; (iii) any entity in which Defendants have or
12   had a controlling interest; (iv) the officers and directors of Illumina, Inc. during the
13   Class Period; and (iv) the legal representatives, agents, executors, successors, or
14   assigns of any of the foregoing excluded persons or entities, in their capacities as
15   such.
16           7.   Solely for the purposes of the Settlement, the Court appoints Anton
17   Agoshkov, Braden Van Der Wall, and Steven Romanoff as Class Representatives
18   pursuant to Fed. R. Civ. P. 23(a) and Levi & Korsinsky, LLP as Lead Counsel for
19   the Settlement Class pursuant to Fed. R. Civ. P. 23(g).
20           8.   Solely for purposes of the Settlement, the Court finds that class
21   certification is appropriate in that (i) the Settlement Class Members are so numerous
22   that joinder of all Settlement Class Members in the Consolidated Action is
23   impracticable; (ii) there are questions of law and fact common to the Settlement
24   Class which predominate over any individual questions; (iii) the claims of the Class
25   Representatives, collectively, are typical of the claims of the Settlement Class;
26   (iv) the Class Representatives and Lead Counsel, collectively, have fairly and
27                                               Case No. 3:16-cv-03044-L-MSB
28                               FINAL APPROVAL ORDER
                                           4
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3462 Page 104 of 113


                                                                              EXHIBIT B
 1   adequately represented and protected the interests of all the Settlement Class
 2   Members; and (v) a class action is superior to other available methods for the fair
 3   and efficient adjudication of the controversy, considering: (a) the interests of the
 4   Settlement Class Members in individually controlling the prosecution of separate
 5   actions; (b) the extent and nature of any litigation concerning the controversy
 6 already commenced by Settlement Class Members; (c) the desirability or

 7 undesirability of continuing the litigation of these claims in this particular forum;

 8 and (d) the difficulties likely to be encountered in the management of a class action.
 9         9.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court
10 finds that the Settlement set forth in the Stipulation is fair, reasonable, and adequate

11 as to all Settlement Class Members.

12         10.    The Settlement set forth in the Stipulation is hereby finally approved
13 as fair, reasonable, and adequate in all respects, in accordance with the terms and

14 provisions therein, and Plaintiffs and all other Settlement Class Members, are

15 hereby bound by the terms of the Settlement as set forth in the Stipulation.

16         11.    The Plan of Allocation, as described in the Notice and Summary
17 Notice, is hereby approved as fair, reasonable and adequate. Any order or

18 proceeding relating to the Plan of Allocation, or any appeal from any order relating

19 thereto or reversal, modification, or change relating to the Plan of Allocation or the

20 Fee and Expense Award shall not operate to terminate the Settlement or in any way

21 disturb, delay, or affect the Effective Date or the effectiveness or finality of this

22 Judgment and the release of the Released Claims, and shall be considered separate

23 from this Judgment.

24         12.    Upon the Effective Date, Plaintiffs and each Settlement Class Member,
25   on behalf of themselves, and their respective past and present directors, officers,
26   employees, agents, trustees, fiduciaries, guardians, servants, consultants,
27                                              Case No. 3:16-cv-03044-L-MSB
28                              FINAL APPROVAL ORDER
                                          5
 Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3463 Page 105 of 113


                                                                               EXHIBIT B
 1   underwriters, attorneys, advisors, representatives, estate trustees, heirs, executors,
 2   administrators, predecessors, successors and assigns, and any other person claiming
 3   by, through or on behalf of them, shall be deemed by operation of law to (a) have
 4   released, waived, discharged and dismissed each and every of the Released Claims
 5   against the Released Parties; (b) forever be enjoined from commencing, instituting
 6   or prosecuting any or all of the Released Claims against any of the Released Parties;
 7   and (c) forever be enjoined from instituting, continuing, maintaining or asserting,
 8   either directly or indirectly, whether in the United States or elsewhere, on their own
 9   behalf or on behalf of any class or any other person, any action, suit, cause of action,
10   claim, or demand against any person or entity who may claim any form of
11 contribution or indemnity from any of the Defendant Released Parties in respect of

12 any Released Claim.

13         13.    Upon the Effective Date, Defendants, on behalf of themselves, and
14 their respective past and present directors, officers, employees, agents, trustees,

15 fiduciaries, guardians, servants, consultants, underwriters, attorneys, advisors,

16 representatives, estate trustees, heirs, executors, administrators, predecessors,

17 successors and assigns, and any other person claiming by, through or on behalf of

18 them, shall be deemed by operation of law to (a) have released, waived, discharged,

19 and dismissed each and every of the Settled Defendants’ Claims against the Plaintiff

20 Released Parties; (b) forever be enjoined from commencing, instituting, or

21 prosecuting any or all of the Settled Defendants’ Claims against the Plaintiff

22 Released Parties; and (c) forever be enjoined from instituting, continuing,

23 maintaining or asserting, either directly or indirectly, whether in the United States

24 or elsewhere, on their own behalf or on behalf of any class or any other person, any

25 action, suit, cause of action, claim, or demand against any person or entity who may

26

27                                               Case No. 3:16-cv-03044-L-MSB
28                               FINAL APPROVAL ORDER
                                           6
Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3464 Page 106 of 113


                                                                           EXHIBIT B
 1   claim any form of contribution or indemnity from the Plaintiff Released Parties in
 2   respect of any Settled Defendants’ Claim.
 3         14.   Upon the Effective Date, except as provided in Paragraph 15 below,
 4   this Judgment will permanently bar, extinguish, and discharge any and all claims,
 5   actions, suits, causes of action, or demands by any person against the Released
 6   Parties, whether for contribution or indemnification or however styled, where the
 7   alleged injury consists of or arises from liability to the Settlement Class or any
 8   Settlement Class Member for a claim arising out of or related to the allegations in
 9   the Consolidated Action. Further:
10         (a)   Any final verdict or judgment that may be obtained by or on behalf of
11               the Settlement Class or any Settlement Class Member against any
12               person or entity subject to Paragraph 12–14 (which paragraphs are
13               referred to herein as the “Bar Order”) shall be reduced by the greater
14               of: (a) an amount that corresponds to the percentage of responsibility
15               of Defendants for common damages; or (b) the amount paid on behalf
16               of Defendants to the Settlement Class or Settlement Class Member for
17               common damages.
18         (b)   The Released Parties shall be barred from bringing any claim for
19               contribution or indemnification arising out of or related to any
20               Released Claim against any person.
21         (c)   Notwithstanding anything to the contrary herein, the Bar Order shall
22               not apply to: (i) any claims Defendants or any other Released Party
23               may have against any insurance carrier for advancement of legal fees
24               or indemnification, (ii) any claims any of the Individual Defendants or
25               any other current or former officer or director of Illumina, Inc. may
26               have against Illumina, Inc. for advancement of legal fees or
27                                             Case No. 3:16-cv-03044-L-MSB
28                             FINAL APPROVAL ORDER
                                         7
Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3465 Page 107 of 113


                                                                               EXHIBIT B
 1                indemnification, or (iii) any claims by a Defendant against any party
 2                (excluding another Defendant) whose liability to the Settlement Class
 3                or any Settlement Class Member for a Released Claim has been
 4                extinguished by the Settlement.
 5         15.    Notwithstanding any release or the Bar Order, nothing in this
 6   Judgment shall bar any action by any of the Settling Parties to enforce or effectuate
 7   the terms of the Stipulation, the Preliminary Approval Order, or this Judgment.
 8         16.    The fact and terms of the Settlement, including the Stipulation and all
 9   exhibits thereto, this Judgment, all negotiations, discussions, drafts and proceedings
10   in connection with the Settlement, and any act performed or document signed in
11   connection with the Settlement:
12         (a)    shall not be offered or received against the Released Parties, Plaintiffs,
13                or the other members of the Settlement Class as evidence of, or be
14                deemed to be evidence of, any presumption, concession or admission
15                by any of the Released Parties, or by Plaintiffs or any other Settlement
16                Class Member, with respect to the truth of any fact alleged by Plaintiffs
17                or the validity, or lack thereof, of any claim or allegation that has been
18                or could have been asserted in the Consolidated Action or in any
19                litigation, or the deficiency of any defense that has been or could have
20                been asserted in the Consolidated Action or in any litigation, or of any
21                liability, negligence, fault or wrongdoing of the Released Parties;
22         (b)    shall not be offered or received against the Released Parties as
23                evidence of a presumption, concession or admission of any fault,
24                misrepresentation or omissions with respect to any statement or written
25                document approved or made by any Released Party, or against
26

27                                              Case No. 3:16-cv-03044-L-MSB
28                              FINAL APPROVAL ORDER
                                          8
Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3466 Page 108 of 113


                                                                          EXHIBIT B
 1            Plaintiffs or any Settlement Class Member as evidence of any infirmity
 2            in the claims of Plaintiffs and the Settlement Class Members;
 3      (c)   shall not be offered or received against the Released Parties, Plaintiffs
 4            or any other Settlement Class Member as evidence of a presumption,
 5            concession or admission with respect to any liability, negligence, fault
 6            or wrongdoing, or in any way referred to for any other reason as against
 7            any of the Released Parties, Plaintiffs or any other Settlement Class
 8            Member, in any arbitration proceeding or other civil, criminal or
 9            administrative action or proceeding, other than such proceedings as
10            may be necessary to effectuate the provisions of this Settlement;
11            provided, however, that the Released Parties and their respective
12            counsel may refer to or file the Stipulation, including any and all
13            exhibits thereto, and/or the Judgment in any action that may be brought
14            against to effectuate the liability protection granted hereunder,
15            including, without limitation, to support a defense or claim based on
16            the principles of res judicata, collateral estoppel, release, good faith
17            settlement, judgment bar or reduction, or any other theory of claim
18            preclusion or issue preclusion or similar defense or claim under U.S.
19            federal or state law or foreign law;
20      (d)   shall not be construed against the Released Parties, Defendants’
21            Counsel, Lead Counsel or Plaintiffs or any other Settlement Class
22            Member as an admission or concession that the consideration to be
23            paid hereunder represents the amount which could be or would have
24            been recovered after trial or that any damages potentially recoverable
25            in the Consolidated Action would have exceeded or would have been
26            less than the Settlement Amount;
27                                          Case No. 3:16-cv-03044-L-MSB
28                          FINAL APPROVAL ORDER
                                      9
Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3467 Page 109 of 113


                                                                              EXHIBIT B
 1         (e)      shall not be construed as or received in evidence as an admission,
 2                  concession or presumption against Plaintiffs or any Settlement Class
 3                  Member that any of their claims are without merit; and
 4         (f)      shall not be construed as or received in evidence as an admission,
 5                  concession or presumption against the Released Parties that class
 6                  certification is appropriate in this Consolidated Action, except for
 7                  purposes of this Settlement.
 8         17.      Without affecting the finality of this Judgment in any way, the
 9   Magistrate Judge shall retain jurisdiction over all disputes between and among the
10   parties and other proceedings arising out of this Settlement, including but not
11   limited to (a) the interpretation and enforcement of the terms of the Stipulation; (b)
12   implementation of this Settlement and any award or distribution of the Settlement
13   Fund, including interest earned thereon; (c) disposition of the Settlement Fund; (d)
14   hearing and determining any applications for attorneys’ fees and expenses in the
15   Consolidated Action to the extent not already decided by the Court; and (e) all
16   parties hereto for the purpose of construing, enforcing, and administering the
17   Stipulation.
18         18.      A separate order shall be entered regarding Lead Counsel’s application
19   for an award of attorneys’ fees and reimbursement of Lead Counsel’s and Lead
20   Plaintiff’s Litigation Expenses as allowed by the Court. Such order shall not disturb
21   or affect any of the terms of this Judgment. The Court finds that during the course
22   of the Consolidated Action, Plaintiffs and Defendants and their respective counsel
23   at all times complied with the requirements of Federal Rule of Civil Procedure 11.
24         19.      In the event that the Settlement does not become effective in
25   accordance with the terms of the Stipulation or the Effective Date does not occur,
26   or in the event that the Settlement Fund, or any portion thereof, is returned to
27                                               Case No. 3:16-cv-03044-L-MSB
28                               FINAL APPROVAL ORDER
                                           10
Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3468 Page 110 of 113


                                                                             EXHIBIT B
 1   Defendants or any entity who paid such Settlement Amount on behalf of
 2   Defendants, then this Judgment shall be rendered null and void to the extent
 3   provided by and in accordance with the Stipulation and shall be vacated to the extent
 4   provided by the Stipulation and, in such event, (a) all Orders entered and releases
 5   delivered in connection herewith shall be null and void to the extent provided by
 6   and in accordance with the Stipulation; and (b) the fact of the Settlement shall not
 7   be admissible in any trial of the Consolidated Action and Plaintiffs and Defendants
 8   reserve their rights to proceed in all respects as if this Settlement had not been
 9   entered into and without any prejudice in any way from the negotiation, fact or
10   terms of this Settlement.
11         20.   Without further Order of the Court, the parties may agree to reasonable
12   extensions of time or other reasonable modifications necessary to carry out any of
13   the provisions of the Settlement.
14         21.   This Consolidated Action is dismissed with prejudice. The parties are
15   to bear their own costs, except as otherwise provided in the Stipulation or this
16   Judgment.
17         22.   The provisions of this Judgment constitute a full and complete
18   adjudication of the matters considered and adjudged herein, and the Court
19   determines that there is no just reason for delay in the entry of this Judgment. The
20   Clerk is hereby directed to immediately enter this Judgment.
21

22         IT IS SO ORDERED.
23

24
                                            _______________________________
25
                                            Hon. M. James Lorenz
26                                          United States District Judge

27                                               Case No. 3:16-cv-03044-L-MSB
28                               FINAL APPROVAL ORDER
                                           11
Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3469 Page 111 of 113




                            Exhibit C
     Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3470 Page 112 of 113



 1     Adam M. Apton (SBN 316506)
       LEVI & KORSINSKY, LLP
 2     445 South Figueroa Street, 31st Floor
       Los Angeles, CA 90071
 3     Tel: (213) 985-7290
       E-mail: aapton@zlk.com
 4
       Lead Counsel and Counsel for Plaintiffs
 5

 6     MARK P. GIMBEL
       (pro hac vice; NY Registration No. 2998102)
 7     COVINGTON & BURLING LLP
       The New York Times Building
 8     620 Eighth Avenue
       New York, NY 10018-1405
 9     Tel: (212) 841-1000
10     Counsel for Defendants
11

12                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF CALIFORNIA
13

14
                                                         Master File No. 3:16-CV-03044-L-MSB
15      IN RE ILLUMINA, INC.
        SECURITIES LITIGATION
16                                                       CONSENT TO EXERCISE
                                                         JURISDICTION BY U.S.
17                                                       MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28
                            CONSENT TO EXERCISE JURISDICTION BY U.S. MAGISTRATE JUDGE
                                                                                        16-CV-3044-L-MSB
Case 3:16-cv-03044-L-MSB Document 95-2 Filed 06/11/19 PageID.3471 Page 113 of 113
